Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT TO THE CREDIT AGREEMENT

 

This AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
October 12, 2017, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation
(the “Borrower”), the various financial institutions party hereto (collectively,
the “Lender Parties”) and NORDEA BANK AB (PUBL), NEW YORK BRANCH (as successor
to Nordea Bank Finland PLC, New York Branch), as Administrative Agent (the
“Administrative Agent”) for the Lender Parties.

 

PRELIMINARY STATEMENTS

 

(1)                              The Borrower, the various financial
institutions party thereto and the Administrative Agent are parties to a Credit
Agreement, as amended and restated as of August 23, 2013 and as further amended
as of July 10, 2015 (such Credit Agreement as in effect immediately prior to
giving effect to this Amendment, the “Existing Credit Facility” and as amended
and restated hereby, the “Restated Credit Agreement”);

 

(2)                              The Borrower, the Lender Parties and the
Administrative Agent have agreed to amend the Existing Credit Facility as
hereinafter set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.  Amendments to the Existing Credit Facility.  The Borrower, the
Administrative Agent and the Lender Parties agree that the Existing Credit
Facility is, subject to the satisfaction of the conditions precedent set forth
in Section 2, hereby amended and restated on the Closing Date in its entirety to
read as set forth in Appendix I hereto.

 

SECTION 2.  Conditions of Restated Credit Agreement Effectiveness.  The Restated
Credit Agreement shall become effective in accordance with Section 1 above as of
the date (the “Closing Date”) each of the conditions set forth in Section 4.1 of
the Restated Credit Agreement has been satisfied in accordance with its terms;
provided, the Closing Date shall be no later than October 12, 2017.  The
Administrative Agent shall notify the Lender Parties and the Borrower of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 3.  Conditions of Amendment Effectiveness.  This Amendment shall become
effective as of the date the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower and all Lender Parties
or, as to any of the Lender Parties, advice satisfactory to the Administrative
Agent that such Lender Party has executed this Amendment (the “Effective Date”).

 

SECTION 4.  Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Effective Date:

 

(a)                               The representations and warranties contained
in Article V of the Restated Credit Agreement are true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, and

 

(b)                              No Default and no Prepayment Event and no event
which (with notice or lapse of time or both) would become a Prepayment Event has
occurred and is continuing.

 

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

SECTION 5.  Reference to and Effect on the Existing Credit Facility and the
Notes.  On and after the effectiveness of this Amendment, each reference in the
Existing Credit Facility to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Existing Credit Facility, shall mean and be a reference to the
Restated Credit Agreement.

 

SECTION 6.  Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including the reasonable and documented
fees and expenses of one counsel for the Administrative Agent  and the Lender
Parties with respect hereto and thereto; it being understood that the foregoing
shall be limited to the reasonable and documented fees and expenses of
Shearman & Sterling LLP) in accordance with the terms of Section 11.3 of the
Restated Credit Agreement.

 

SECTION 7.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 8.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

SECTION 9.  Defined Terms.  Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.

 

 

 

[Remainder of page intentionally left blank.]

 

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By

/s/ Antje M. Gibson

 

 

 

Name: Antje M. Gibson

 

 

 

Title: Vice President, Treasurer

 

 

 

 

NORDEA BANK AB (PUBL), NEW YORK

BRANCH

 

as Administrative Agent

 

 

 

By

/s/ Christopher G. Spitler

 

 

 

Name: Christopher G. Sptiler

 

 

 

Title: Senior Vice President

 

 

 

 

By

/s/ Lynn Sauro

 

 

 

Name: Lynn Sauro

 

 

 

Title: First Vice President

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

 

Lender Parties:

 

 

 

NORDEA BANK AB (PUBL), NEW YORK

BRANCH,

 

as Issuing Bank, Swing Line Bank and Lender

 

 

 

By

/s/ Lynn Sauro

 

 

 

Name: Lynn Sauro

 

 

 

Title: First Vice President

 

 

 

 

 

By

/s/ Christopher G. Spitler

 

 

 

Name: Christopher G. Spitler

 

 

 

Title: Senior Vice President

 

 

 

 

CITIBANK, N.A.

 

as Lender

 

 

 

By

/s/ Luc Vrettos

 

 

 

Name: Luc Vrettos

 

 

 

Title: Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

as Lender

 

 

 

By

/s/ Brian D. Corum

 

 

 

Name: Brian D. Corum

 

 

 

Title: Managing Director

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as Lender

 

 

 

By

/s/ Chad Hale

 

 

 

Name: Chad Hale

 

 

 

Title: Director & Execution Head, REGAL

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Brian Crowley

 

 

 

Name: Brian Crowley

 

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Cara Younger

 

 

 

Name: Cara Younger

 

 

 

Title: Director

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC

 

as Lender

 

 

 

By

/s/ Vanessa Lamort De Gail

 

 

 

Name: Vanessa Lamort De Gail

 

 

 

Title: Senior Vice President

 

 

 

 

 

By

/s/ Evan Uhlick

 

 

 

Name: Evan Uhlick

 

 

 

Title: Senior Vice President

 

 

 

 

FIFTH THIRD BANK

 

as Lender

 

 

 

By

/s/ Knight D. Kieffer

 

 

 

Name: Knight D. Kieffer

 

 

 

Title: Managing Director

 

 

 

 

HSBC BANK USA, N.A.

 

as Lender

 

 

 

By

/s/ Rafael De Paoli

 

 

 

Name: Rafael De Paoli

 

 

 

Title: Director

 

 

 

 

MIZUHO BANK, LTD.

 

as Lender

 

 

 

By

/s/ Leon Mo

 

 

 

Name: Leon Mo

 

 

 

Title: Authorized Signatory

 

 

 

SUNTRUST BANK

 

as Lender

 

 

 

By

/s/ Jonathan Hart

 

 

 

Name: Jonathan Hart

 

 

 

Title: Vice President

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as Lender

 

 

 

By

/s/ Richard Pace

 

 

 

Name: Richard Pace

 

 

 

Title: Managing Director

 

 

 

 

 

 

By

/s/ Kwang Kyun Choi

 

 

 

Name: Kwang Kyun Choi

 

 

 

Title: Vice President

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF

CHINA LIMITED NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Brian Foley

 

 

 

Name: Brian Foley

 

 

 

Title: Director

 

 

 

 

 

 

By

/s/ Pinyen Shih

 

 

 

Name: Pinyen Shih

 

 

 

Title: Executive Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Lender

 

 

 

By

/s/ Nadeige Dang

 

 

 

Name: Nadeige Dang

 

 

 

Title: Vice President

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

as Lender

 

 

 

By

/s/ Peder Garmefelt

 

 

 

Name: Peder Garmefelt

 

 

 

Title: Head of Shipping Finance, London

 

 

 

 

 

By

/s/ Malcolm Stonehouse

 

 

 

Name: Malcolm Stonehouse

 

 

 

Title: Client Executive

 

 

 

 

 

SUMITOMO MITSUI BANKING

CORPORATION

 

as Lender

 

 

 

By

/s/ Katsuyuki Kubo

 

 

 

Name: Katsuyuki Kubo

 

 

 

Title: Managing Director

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

as Lender

 

 

 

By

/s/ Lawrence Elkins

 

 

 

Name: Lawrence Elkins

 

 

 

Title: Vice President

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as Lender

 

 

 

By

/s/ Shelley Yu

 

 

 

Name: Shelley Yu

 

 

 

Title: Director

 

 

 

 

BANCO SANTANDER, S.A.

 

as Lender

 

 

 

By

/s/ Alejandro Zala

 

 

 

Name: Alejandro Zala

 

 

 

Title: Associate

 

 

 

 

 

 

By

/s/ Isabel Pastor

 

 

 

Name: Isabel Pastor

 

 

 

Title: Vice President

 

 

 

 

U.S. BANK N.A.

 

as Lender

 

 

 

By

/s/ Mark Irey

 

 

 

Name: Mark Irey

 

 

 

Title: Vice President

 

 

 

WELLS FARGO BANK, N.A.

 

as Lender

 

 

 

By

/s/ Denis Waltrich

 

 

 

Name: Denis Waltrich

 

 

 

Title: Director

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

as Lender

 

 

 

 

 

By

/s/ Ryan Durkin

 

 

 

Name: Ryan Durkin

 

 

 

Title: Authorized Signatory

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------


 

 

LANDESBANK HESSEN-THÜRINGEN

GIROZENTRALE, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Michael D. Novack

 

 

 

Name: Michael D. Novack

 

 

 

Title: Senior Vice President, Corporate Finance

 

 

 

 

 

By

/s/ Gerhard A. Winklmeier

 

 

 

Name: Gerhard A. Winklmeier

 

 

 

Title: Senior Vice President, Corporate Finance

 

 

 

MORGAN STANLEY BANK, N.A.

 

as Lender

 

 

 

By

/s/ Kenya Yamamoto

 

 

 

Name: Kenya Yamamoto

 

 

 

Title: Authorized Signatory

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

By

/s/ James L. Cullen

 

 

 

Name: James L. Cullen

 

 

 

Title: Assistant Vice President

 

 

 

Signature page

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------

 


 

APPENDIX I TO AMENDMENT TO THE CREDIT AGREEMENT

 

U.S. $1,150,000,000

 

CREDIT AGREEMENT,

 

as amended and restated as of October 12, 2017

 

ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,

 

and

 

CITIGROUP GLOBAL MARKETS LIMITED, NORDEA BANK AB (PUBL), NEW YORK BRANCH, BBVA
SECURITIES INC., DNB MARKETS, INC., FIFTH THIRD BANK, HSBC SECURITIES (USA)
INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MIZUHO BANK, LTD.,
SUNTRUST ROBINSON HUMPHREY, INC. and THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH
as Administrative Agent

 

and

 

CITIGROUP GLOBAL MARKETS LIMITED and NORDEA BANK AB (PUBL), NEW YORK BRANCH

as Syndication Agents

 

and

 

BBVA SECURITIES INC., DNB BANK ASA, NEW YORK BRANCH, FIFTH THIRD BANK, HSBC
SECURITIES (USA) INC., BANK OF AMERICA, N.A., MIZUHO BANK, LTD., SUNTRUST BANK,
THE BANK OF NOVA SCOTIA, BNP PARIBAS, INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A., SKANDINAVISKA ENSKILDA
BANKEN AB (PUBL) and SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

SECTION 1.1. Defined Terms

1

 

 

SECTION 1.2. Use of Defined Terms

17

 

 

SECTION 1.3. Cross-References

17

 

 

SECTION 1.4. Accounting and Financial Determinations

17

 

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

 

SECTION 2.1. The Advances and Letters of Credit

18

 

 

SECTION 2.2. Making the Advances

19

 

 

SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of Credit

21

 

 

SECTION 2.4. Fees

23

 

 

SECTION 2.5. Termination or Reduction of the Commitments

23

 

 

SECTION 2.6. Repayment of Advances and Letter of Credit Drawings

24

 

 

SECTION 2.7. Interest on Advances

25

 

 

SECTION 2.8. Interest Rate Determination

26

 

 

SECTION 2.9. Optional Conversion of Revolving Credit Advances

26

 

 

SECTION 2.10. Prepayments of Advances

26

 

 

SECTION 2.11. Payments and Computations

27

 

 

SECTION 2.12. Sharing of Payments, Etc.

29

 

 

SECTION 2.13. Evidence of Debt

29

 

 

SECTION 2.14. Increase in Aggregate Commitments

30

 

 

SECTION 2.15. Defaulting Lenders

31

 

--------------------------------------------------------------------------------


 

SECTION 2.16. Extension of Termination Date

33

 

 

ARTICLE III

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 3.1. LIBO Rate Lending Unlawful

34

 

 

SECTION 3.2. Deposits Unavailable

34

 

 

SECTION 3.3. Increased Costs, etc.

35

 

 

SECTION 3.4. Funding Losses

36

 

 

SECTION 3.5. Increased Capital Costs

37

 

 

SECTION 3.6. Taxes

37

 

 

SECTION 3.7. Reserve Costs

39

 

 

SECTION 3.8. Replacement Lenders, etc.

40

 

 

SECTION 3.9. Setoff

40

 

 

SECTION 3.10. Use of Proceeds

41

 

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

 

SECTION 4.1. Effectiveness

41

 

 

SECTION 4.2. All Borrowings and Issuances

42

 

 

SECTION 4.3. Determinations Under Section 4.1

42

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 5.1. Organization, etc.

43

 

 

SECTION 5.2. Due Authorization, Non-Contravention, etc.

43

 

 

SECTION 5.3. Government Approval, Regulation, etc.

43

 

 

SECTION 5.4. Compliance with Environmental Laws

43

 

 

SECTION 5.5. Validity, etc.

43

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.6. Financial Information

44

 

 

SECTION 5.7. No Default, Event of Default or Prepayment Event

44

 

 

SECTION 5.8. Litigation

44

 

 

SECTION 5.9. Vessels

44

 

 

SECTION 5.10. Subsidiaries

44

 

 

SECTION 5.11. Obligations rank pari passu

44

 

 

SECTION 5.12. No Filing, etc. Required

44

 

 

SECTION 5.13. No Immunity

44

 

 

SECTION 5.14. Pension Plans

45

 

 

SECTION 5.15. Investment Company Act

45

 

 

SECTION 5.16. Regulation U

45

 

 

SECTION 5.17. Accuracy of Information

45

 

 

SECTION 5.18. Compliance with Laws

45

 

 

SECTION 5.19. ERISA

45

 

 

SECTION 5.20. EEA Financial Institution

46

 

 

ARTICLE VI

 

COVENANTS

 

 

SECTION 6.1. Affirmative Covenants

46

 

 

SECTION 6.1.1. Financial Information, Reports, Notices, etc.

46

 

 

SECTION 6.1.2. Approvals and Other Consents

47

 

 

SECTION 6.1.3. Compliance with Laws, etc.

47

 

 

SECTION 6.1.4. [Intentionally omitted]

48

 

 

SECTION 6.1.5. Insurance

48

 

 

SECTION 6.1.6. Books and Records

48

 

 

SECTION 6.2. Negative Covenants

48

 

iii

--------------------------------------------------------------------------------


 

SECTION 6.2.1. Business Activities

48

 

 

SECTION 6.2.2. Indebtedness

48

 

 

SECTION 6.2.3. Liens

49

 

 

SECTION 6.2.4. Financial Condition

50

 

 

SECTION 6.2.5. [Intentionally omitted]

51

 

 

SECTION 6.2.6. Consolidation, Merger, etc.

51

 

 

SECTION 6.2.7. Asset Dispositions, etc.

52

 

 

SECTION 6.2.8. Use of Proceeds

52

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

SECTION 7.1. Listing of Events of Default

52

 

 

SECTION 7.1.1. Non-Payment of Obligations

52

 

 

SECTION 7.1.2. Breach of Warranty

52

 

 

SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations

52

 

 

SECTION 7.1.4. Default on Other Indebtedness

53

 

 

SECTION 7.1.5. Pension Plans

53

 

 

SECTION 7.1.6. Bankruptcy, Insolvency, etc.

53

 

 

SECTION 7.1.7. [Intentionally omitted]

54

 

 

SECTION 7.2. Action if Bankruptcy

54

 

 

SECTION 7.3. Action if Other Event of Default

54

 

 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

 

SECTION 8.1. Listing of Prepayment Events

55

 

 

SECTION 8.1.1. Change of Control

55

 

 

SECTION 8.1.2. Intentionally omitted

55

 

iv

--------------------------------------------------------------------------------


 

SECTION 8.1.3. Unenforceability

55

 

 

SECTION 8.1.4. Approvals

55

 

 

SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations

55

 

 

SECTION 8.1.6. Judgments

55

 

 

SECTION 8.2. Mandatory Prepayment

55

 

 

ARTICLE IX

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

 

 

SECTION 9.1.1. Actions in Respect of the Letters of Credit

56

 

 

ARTICLE X

 

THE AGENTS

 

 

SECTION 10.1. Actions

56

 

 

SECTION 10.2. Rights as a Lender

56

 

 

SECTION 10.3. Lender Indemnification

57

 

 

SECTION 10.4. Exculpation

57

 

 

SECTION 10.5. Reliance by Administrative Agent

58

 

 

SECTION 10.6. Delegation of Duties

59

 

 

SECTION 10.7. Resignation of Administrative Agent

59

 

 

SECTION 10.8. Non-Reliance on Administrative Agent and Other Lenders

60

 

 

SECTION 10.9. No Other Duties

60

 

 

SECTION 10.10. Copies, etc.

60

 

 

SECTION 10.11. Agency Fee

60

 

 

SECTION 10.12. Lender ERISA Matters

60

 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

 

SECTION 11.1. Waivers, Amendments, etc.

60

 

v

--------------------------------------------------------------------------------


 

SECTION 11.2. Notices

62

 

 

SECTION 11.3. Payment of Costs and Expenses

63

 

 

SECTION 11.4. Indemnification

63

 

 

SECTION 11.5. Survival

64

 

 

SECTION 11.6. Severability

65

 

 

SECTION 11.7. Headings

65

 

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.

65

 

 

SECTION 11.9. Governing Law; Entire Agreement

65

 

 

SECTION 11.10. Successors and Assigns

65

 

 

SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances

65

 

 

SECTION 11.11.1. Assignments

65

 

 

SECTION 11.11.2. Participations

68

 

 

SECTION 11.11.3. Register

68

 

 

SECTION 11.12. Other Transactions

69

 

 

SECTION 11.13. Forum Selection and Consent to Jurisdiction

69

 

 

SECTION 11.14. Process Agent

70

 

 

SECTION 11.15. Judgment

70

 

 

SECTION 11.16. No Liability of the Issuing Banks

70

 

 

SECTION 11.17. Waiver of Jury Trial

71

 

 

SECTION 11.18. Confidentiality

71

 

 

SECTION 11.19. No Fiduciary Relationship

72

 

 

SECTION 11.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

72

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

SCHEDULE I

-

Commitments

 

 

 

 

 

SCHEDULE II

-

Disclosure Schedule

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

 

 

 

Exhibit B-1

-

Form of Borrowing Request (Revolving Credit Borrowings)

 

 

 

 

 

Exhibit B-2

-

Form of Borrowing Request (Swing Line Borrowings)

 

 

 

 

 

Exhibit C

-

Form of Interest Period Notice

 

 

 

 

 

Exhibit D

-

Form of Lender Assignment Agreement

 

 

 

 

 

Exhibit E

-

Form of Commitment Increase Agreement

 

 

 

 

 

Exhibit F

-

Form of Added Lender Agreement

 

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of October 12, 2017, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto (and their respective
successors or assigns, collectively, the “Lender Parties”) and NORDEA BANK AB
(PUBL), NEW YORK BRANCH (“Nordea”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain Commitments from the Lender Parties
pursuant to which Advances will be made to the Borrower and Letters of Credit
will be issued for the account of the Borrower and its Subsidiaries, in a
maximum aggregate principal amount and Available Amount together at any one time
outstanding not to exceed $1,150,000,000, from time to time prior to the
Termination Date; and

 

WHEREAS, the Lender Parties are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to extend Advances to,
and, in the case of the Issuing Banks, to issue Letters of Credit for the
account of, the Borrower; and

 

WHEREAS, the proceeds of such Advances will be used for refinancing the Existing
Credit Facility and for general corporate purposes, including capital
expenditures and acquisition financing, of the Borrower and its Subsidiaries;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Acceptable Lender” means a commercial banking institution with a bank rating by
Moody’s/S&P of Baa1 and BBB+ or above.

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Added Lender” is defined in Section 2.14.

 

“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit F.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Agent maintained by the Administrative Agent at
Nordea at its office at 437 Madison Ave, 21st Floor, New York, NY 10022, Account
No. 300030007278532, ABA 026 010 786, swift code  NDEAUS3N, for credit to:
Credit Administration Department, (b) in the case of Advances denominated in any
Committed Currency, the account of the Administrative Agent designated in
writing from time to time by the Administrative Agent to the Borrower and the
Lender Parties for such purpose and (c) in any such case, such other account of
the Administrative Agent as is designated in writing from time to time by the
Administrative Agent to the Borrower and the Lender Parties for such purpose.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

“Agents” means (a) the Administrative Agent and (b) the Lenders listed as the
syndication agents and documentation agents on the cover page hereof in their
respective capacities as agents under Article X, together with their respective
successors (if any) in such capacity.

 

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:

 

 

 

Senior Debt Rating
S&P/Moody’s

Applicable Margin for
Base Rate Advances

Applicable Margin for
LIBO Rate Advances and
Swing Line Advances

 

 

Level 1
BBB+/Baa1 (or higher)

0.000%

1.000%

 

 

Level 2
BBB or Baa2

0.100%

1.100%

 

 

2

--------------------------------------------------------------------------------


 

 

Level 3
BBB- or Baa3

0.175%

1.175%

 

 

Level 4
BB+ or Ba1

0.375%

1.375%

 

 

Level 5
BB or Ba2 (or lower)

0.700%

1.700%

 

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

 

 

Senior Debt Rating
S&P/Moody’s

Applicable
Percentage

 

 

Level 1
BBB+ or Baa1 (or higher)

0.125%

 

 

Level 2
BBB or Baa2

0.150%

 

 

Level 3
BBB- or Baa3

0.200%

 

 

Level 4
BB+ or Ba1

0.250%

 

 

Level 5
BB or Ba2 (or lower)

0.300%

 

 

“Arrangers” means the joint lead arrangers listed on the cover page to this
Agreement.

 

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)        the rate of interest published by the Wall Street Journal, from time
to time, as the prime lending rate in effect on such day;

 

(b)        ½ of 1.00% per annum above the Federal Funds Rate in effect on such
day; and

 

3

--------------------------------------------------------------------------------


 

(c)        (i) the rate per annum appearing on Reuters LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars, at
approximately 11:00 A.M. (London time) on such date or (ii) if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/1000 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Dollars is offered by the principal
office of each of the Reference Lenders in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) on such date in an amount
substantially equal to such Reference Lender’s LIBO Rate Advance comprising part
of such Revolving Credit Borrowing to be outstanding, in each case for a period
of one month (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that if the rate determined under clause
(i) or (ii) above shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.7(a)(i).

 

“Borrower” is defined in the preamble.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such LIBO Rate Advance (or, in the case
of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the

 

4

--------------------------------------------------------------------------------


 

Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Closing Date” is defined in Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

 

“Commitment Termination Event” means:

 

(a)        any Event of Default described in clauses (b) through (d) of
Section 7.1.6 shall occur with respect to the Borrower;

 

(b)        the occurrence and continuance of any Event of Default (other than as
described in clause (a) above) and the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated; or

 

(c)        the occurrence and continuance of a Prepayment Event and the giving
of notice by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower that the Commitments have been terminated.

 

“Committed Currencies” means Sterling and Euros.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.9.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.15(d), at any time, any Lender
that, at such time (a) has failed to (i) fund all or any portion of its Advances
within two Business Days of the date such Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent, any Issuing Bank, any Swing Line Bank or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Advances) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(d)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swing Line
Bank and each Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

 

“DNB” means DNB Capital LLC.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the
Administrative Questionnaire of such Lender Party or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

6

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means October 12, 2017.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Administrative Agent’s principal office in London
offers to exchange Dollars for such Committed Currency in London prior to 11:00
A.M. (London time) on such date and (ii) in any Committed Currency of Dollars on
any date, means the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 11:00 A.M. (London time) on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Credit Facility” means the Credit Agreement, dated as of November 19,
2010 (as amended and restated by the Assignment and Amendment to the Credit
Agreement, dated as of August 23, 2013 and as further amended by the Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of July 10, 2015) among
the Borrower, the lenders parties thereto and Nordea Bank Finland plc, New York
Branch, as administrative agent.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable), 
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with

 

7

--------------------------------------------------------------------------------


 

members of the Federal Reserve System, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

(a)        net cash from operating activities (determined in accordance with
GAAP) for such period, as shown in the Borrower’s consolidated statement of cash
flow for such period, to

 

(b)        the sum of:

 

(i)         dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

 

(ii)        scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

8

--------------------------------------------------------------------------------


 

“IFRS” is defined in Section 1.4.

 

“Increased Commitment Date” is defined in Section 2.14.

 

“Increasing Lenders” is defined in Section 2.14.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed by such Person; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Revolving Credit Borrowing, the period commencing on the date of such LIBO Rate
Advance or the date of the Conversion of any Base Rate Advance into such LIBO
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be seven days
or one, two, three, six or twelve months, and subject to clause (c) of this
definition, such longer period as the Borrower and the Lenders may agree, as the
Borrower may, upon notice in substantially the form of Exhibit C received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on (x) in
the case of LIBO Rate Advances denominated in a Committed Currency, the third
Business Day prior to the first day of such Interest Period or (y) in the case
of LIBO Rate Advances denominated in Dollars, the second Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

(a)        the Borrower may not select any Interest Period that ends after the
latest Termination Date then in effect;

 

(b)        Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration (without limiting the ability of the Borrower to have more than one
Borrowing on the same date);

 

(c)        the Borrower shall not be entitled to select an Interest Period
having duration of longer than twelve months unless, by 2:00 P.M. (New York City
time) on (x) in the case of LIBO

 

9

--------------------------------------------------------------------------------


 

Rate Advances denominated in a Committed Currency, the third Business Day prior
to the first day of such Interest Period or (y) in the case of LIBO Rate
Advances denominated in Dollars, the second Business Day prior to the first day
of such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Revolving Credit Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three, six or twelve months, as specified by the Borrower in the applicable
Notice of Revolving Credit Borrowing as the desired alternative to such
requested Interest Period;

 

(d)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if in the case of an Interest Period of longer than seven days such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;

 

(e)        whenever the first day of any Interest Period of longer than seven
days occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

 

(f)        the Borrower may not select an Interest Period of seven days  more
than twelve times in any calendar year.

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuing Bank” means a Lender Party listed on Schedule I hereto with a Letter of
Credit Commitment or any other Lender acceptable to the Borrower in its
discretion so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Issuing Bank or Lender, as the case may be, shall have a Letter of Credit
Commitment.

 

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent (for the benefit of the Issuing Banks) shall have sole
dominion and control, upon terms as may be satisfactory to the Administrative
Agent.

 

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time.  The L/C Exposure of any Lender at
any time shall be its Ratable Share of the total L/C Exposure at such time, as
may be adjusted in accordance with Section 2.15(a)(i).

 

“L/C Related Documents” is defined in Section 2.6(b)(i).

 

10

--------------------------------------------------------------------------------


 

“Lender” means each Lender Party listed on Schedule I hereto with a Revolving
Credit Commitment, each Added Lender and their respective successors and
assigns.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.

 

“Lender Parties” is defined in the preamble.

 

“Letter of Credit” is defined in Section 2.1(b).

 

“Letter of Credit Agreement” is defined in Section 2.3(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to Issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment”, (b) if such Issuing Bank has become a Lender hereunder pursuant to
an Added Lender Agreement, the Dollar amount set forth in such Added Lender
Agreement or (c) if such Issuing Bank has entered into one or more Lender
Assignment Agreements, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3 as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.5 or increased pursuant
to Section 2.14.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $175,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.5.

 

“LIBO Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender Party (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Revolving Credit Borrowing, the rate per annum appearing on
page LIBOR01 of the Reuters Screen (or any successor page) as the London
interbank offered rate for (a) deposits in Dollars or Euros, as applicable, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period or (b) deposits in Sterling at approximately 11:00
A.M. (London time) on the first day of such Interest Period, in each case for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/1000
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in Dollars or Euros, as applicable, is offered by the
principal office of each of the Reference Lenders in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, or at which deposits in
Sterling is offered by the principal office of each of the Reference Lenders in
London, England to prime banks in the London interbank market at
11:00 A.M. (London time) on the first day of such Interest Period, in each case
in an amount substantially equal to such Reference Lender’s LIBO Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, subject,
however, to the provisions of Section 2.8; and provided that if the LIBO Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

“LIBO Rate Advance” means a Revolving Credit Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.7(a)(ii).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan Document” means this Agreement, the Notes, if any, and each amendment
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 5.8.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);

 

(a)        all cash on hand of the Borrower and its Subsidiaries; plus

 

(b)        all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

(a)        borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any other revolving
credit facilities, and

 

(b)        the issuance and sale of equity securities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lenders” is defined in Section 2.15(a).

 

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

 

“Nordea” is defined in the preamble.

 

“Notice Date” has the meaning specified in Section 2.16(b).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing

 

12

--------------------------------------------------------------------------------


 

the aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.

 

“Notice” is defined in Section 11.2(c).

 

“Notice of Issuance” is defined in Section 2.3(a).

 

“Notice of Revolving Credit Borrowing” is defined in Section 2.2(a).

 

“Notice of Swing Line Borrowing” is defined in Section 2.2(b).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Payment Office” means, for any Committed Currency, such office of Nordea as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Borrower and the Lender Parties.

 

“Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 8.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been
terminated, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination); provided that in the case of
Section 2.15 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitments) represented by such Lender’s
Revolving Credit Commitment.

 

13

--------------------------------------------------------------------------------


 

“Reference Lenders” means Nordea, DNB, BNP Paribas, The Bank of Nova Scotia and
Skandinaviska Enskilda Banken AB (publ), and includes each replacement Reference
Lender appointed by the Administrative Agent pursuant to Section 2.8.

 

“Register” is defined in Section 11.11.3.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Revolving Credit Advances or, if no such principal
amount is then outstanding, Lenders that in the aggregate have more than 50% of
the Revolving Credit Commitments; provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Revolving Credit Commitments of such Lender
at such time.

 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of LIBO Rate
Advances, having the same Interest Period, made by each of the Lenders.

 

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

 

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has become a Lender
hereunder pursuant to an Added Lender Agreement,  the Dollar amount set forth in
such Added Lender Agreement or (c) if such Lender has entered into a Lender
Assignment Agreement, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3, as
such amount may be reduced pursuant to Section 2.5 or increased pursuant to
Section 2.14.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit
Advances and its L/C Exposure and Swing Line Exposure at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 

14

--------------------------------------------------------------------------------


 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (ii) if neither S&P
nor Moody’s shall have in effect a Senior Debt Rating, the Applicable Margin and
the Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be, unless (A) within 21 days of being notified by the Administrative Agent that
both Moody’s and S&P have ceased to give a Senior Debt Rating, the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt or (B) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied rating of the
Borrower’s senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement; (iii) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

15

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.1(c) or any Lender pursuant to Section 2.2(b).

 

“Swing Line Bank” means Nordea.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Swing Line Commitment” means the amount set forth opposite the Swing Line
Bank’s name on Schedule I hereto, as such amount may be reduced pursuant to
Section 2.5.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Advances outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Ratable Share of the total Swing Line Exposure
at such time, as may be adjusted in accordance with Section 2.15(a)(i).

 

“Swing Line Facility” is defined in Section 2.1(c).

 

“Taxes” is defined in Section 3.6.

 

“Termination Date” means the earliest of October 12, 2022, subject to the
extension thereof pursuant to Section 2.16, (b) the date of termination in whole
of the Commitments pursuant to Section 2.5 and (c) the date on which any
Commitment Termination Event occurs; provided, however, that the Termination
Date with respect to any Advance or Commitment of any Lender that does not
consent to any requested extension pursuant to Section 2.16 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or any of its Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender, and not as a Swing Line Bank) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.3(c) that
have not been ratably funded by such Lender

 

16

--------------------------------------------------------------------------------


 

and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances then outstanding.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance, notice and other communication delivered from
time to time in connection with this Agreement or any other Loan Document.

 

SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 6.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 5.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the effect of such
change would (in the reasonable opinion of the Borrower or the Administrative
Agent) be such as to affect the basis or efficacy of the covenants contained in
Section 6.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding the foregoing, all obligations of any
person that are or

 

17

--------------------------------------------------------------------------------


 

would be characterized as operating lease obligations in accordance with GAAP on
the Closing Date (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
for purposes of this Agreement regardless of any change in GAAP following the
Closing Date that would otherwise require such obligations to be recharacterized
(on a prospective or retroactive basis or otherwise) as capital leases.

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1. The Advances and Letters of Credit. (a) Revolving Credit Advances. 
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
applicable to such Lender in an amount (based in respect of any Revolving Credit
Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Commitment.  Each Revolving Credit Borrowing shall be in an amount not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type and in the same currency made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments. 
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.1(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.1(a).

 

(b)        Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the Lenders
set forth in this Agreement, to Issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars or a Committed Currency for the account of the
Borrower and its Subsidiaries from time to time on any Business Day during the
period from the Closing Date until 30 days before the latest Termination Date in
effect at the date of issuance thereof in an aggregate Available Amount (based
in respect of any Letters of Credit to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Issuance) (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time;
provided that no Letter of Credit shall have an expiration date later than five
Business Days prior to the Termination Date of Lenders having Commitments in an
amount equal to or exceeding the available undrawn amount of all Letters of
Credit after giving effect to the issuance of such Letter of Credit.  No Letter
of Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than five Business Days before the
latest Termination Date.  Within the limits referred to above, the Borrower may
from time to time request the Issuance of Letters of Credit under this
Section 2.1(b).

 

(c)        The Swing Line Advances.  The Swing Line Bank agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date applicable to the Swing Line
Bank in an aggregate principal amount (i) for all Swing Line Advances made by
the Swing Line Bank not to exceed at any time the lesser of (x) $150,000,000
(the “Swing Line Facility”) and (y) the Swing Line Bank’s Swing Line Commitment
at such time and (ii) in an amount for each such Advance not to exceed the
Unused Commitments of the Lenders on such Business Day.  No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance.  Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple

 

18

--------------------------------------------------------------------------------


 

thereof.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.1(c), prepay pursuant to Section 2.10 and reborrow under this
Section 2.1(c).

 

SECTION 2.2. Making the Advances.  (a)  Except as otherwise provided in
Section 2.2(b) or Section 2.3(c), each Revolving Credit Borrowing shall be made
on notice, given not later than (x) 11:00 A.M. (New York City time) on the
second Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of LIBO Rate Advances
denominated in Dollars, (y) 4:00 P.M. (London time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in any
Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent by
telecopier, which shall give to each Lender prompt notice (in the case of a
proposed Revolving Credit Borrowing consisting of Base Rate Advances, by 12:00
P.M. (New York City time)) thereof by telecopier or electronic mail.  Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed promptly in writing, or telecopier
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of LIBO Rate Advances, initial Interest Period and currency for each
such Revolving Credit Advance.  Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Revolving Credit Borrowing, in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in
Dollars, before 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of LIBO
Rate Advances denominated in any Committed Currency, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 4.2 the Administrative Agent will make such funds available
to the Borrower at the account of the Borrower specified in the applicable
Notice of Revolving Credit Borrowing; provided, however, that, if such borrowing
is denominated in Dollars, the Administrative Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Bank and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Bank and such other Lenders for
repayment of such Swing Line Advances.

 

(b)        Each Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to the Swing Line Bank and the Administrative Agent,
of which the Administrative Agent shall give prompt notice to the Lenders.  Each
such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall
be by telephone, confirmed promptly in writing, or telecopier in substantially
the form of Exhibit B-2 hereto, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the tenth day after the
requested date of such Borrowing).  The Swing Line Bank shall, before 4:00
P.M. (New York City time) on the date of such Swing Line Borrowing, make the
Swing Line Borrowing available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Section 4.2, the Administrative Agent will make such funds available to the
Borrower at the account of the Borrower specified in the applicable Notice of
Swing Line Borrowing.  Upon written demand by the Swing Line Bank, with a copy
of such

 

19

--------------------------------------------------------------------------------


 

demand to the Administrative Agent, each other Lender will purchase from the
Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender.  The Borrower hereby agrees to each such sale and
assignment.  Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower.  If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Lender is required to have made such amount available to the
Administrative Agent until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate.  If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

 

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select LIBO Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make LIBO Rate Advances shall then be suspended pursuant to Section 2.8 or
3.1 and (ii) the LIBO Rate Advances may not be outstanding as part of more than
15 separate Revolving Credit Borrowings.

 

(d)        Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower.  In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of LIBO Rate Advances, the Borrower shall indemnify
each Lender in accordance with Section 3.4.

 

(e)        Unless the Administrative Agent shall have received notice from a
Lender or the Swing Line Bank prior to the time of any Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, that such Lender or the
Swing Line Bank will not make available to the Administrative Agent such
Lender’s or the Swing Line Bank’s ratable portion of such Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, the Administrative Agent
may assume that such Lender or the Swing Line Bank has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.2, as applicable, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Lender or the Swing Line Bank shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Lender or the Swing Line

 

20

--------------------------------------------------------------------------------


 

Bank, (A) the Federal Funds Rate in the case of Advances denominated in Dollars
or (B) the cost of funds incurred by the Administrative Agent in respect of such
amount in the case of Advances denominated in Committed Currencies.  If such
Lender or the Swing Line Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s or
the Swing Line Bank’s Advance as part of such Borrowing for purposes of this
Agreement.

 

(f)        The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

 

(g)        If any Lender shall default in its obligations under Section 2.1, the
Agents shall, at the request of the Borrower, use reasonable efforts to find a
bank or other financial institution acceptable to the Borrower and reasonably
acceptable to the Administrative Agent, the Swing Line Bank and each Issuing
Bank to replace such Lender on terms acceptable to the Borrower and to have such
bank or other financial institution replace such Lender.

 

(h)        Each Lender may, if it so elects, fulfill its obligation to make or
continue Advances hereunder by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such Advance; provided that such Advance shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Advance shall nevertheless be to such Lender for the account of
such foreign branch, Affiliate or international banking facility.

 

SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i) Each Letter of Credit shall be Issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the
Administrative Agent, prompt notice thereof.  Each such notice by the Borrower
of Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telecopier or telephone, confirmed immediately in writing, specifying therein
the requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, such Letter of Credit shall be
Issued pursuant to such application and agreement for letter of credit as such
Issuing Bank and the Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Section 4.2, make such Letter of Credit available to the
Borrower at its office referred to in Section 11.2 or as otherwise agreed with
the Borrower in connection with such Issuance.  In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

 

(b)        Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely

 

21

--------------------------------------------------------------------------------


 

and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Ratable Share of each drawing made under a
Letter of Credit funded by such Issuing Bank and not reimbursed by the Borrower
on the date made, or of any reimbursement payment required to be refunded to the
Borrower for any reason, which amount will be advanced, and deemed to be an
Advance to the Borrower hereunder, regardless of the satisfaction of the
conditions set forth in Section 4.2.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.14, an assignment in accordance with
Section 11.11.1 or otherwise pursuant to this Agreement.

 

(c)        Drawing and Reimbursement.  The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such
draft, and, in the case of a Letter of Credit denominated in a Commitment
Currency, shall be a Base Rate Advance in an amount equal to the Equivalent of
Dollars of such Committed Currency determined on the date of such drawing,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Commitment.  Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit Issued by it to the Borrower and the
Administrative Agent.  Upon written demand by such Issuing Bank, with a copy of
such demand to the Administrative Agent and the Borrower, each Lender shall pay
to the Administrative Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.3(b).  Each Lender acknowledges and agrees that
its obligation to make Advances pursuant to this paragraph in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Promptly after receipt thereof, the Administrative Agent shall
transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Advance available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by any such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Administrative Agent such amount
for the account of any such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute an Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.

 

(d)        Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit Issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit Issued by such Issuing Bank.

 

(e)        Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.3(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

 

SECTION 2.4. Fees.  (a)  Facility Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Lender party hereto on the Effective Date and from the
effective date specified in the Added Lender Agreement or in the Lender
Assignment Agreement pursuant to which it became a Lender in the case of each
other Lender until the Termination Date applicable to such Lender at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2017, and on the Termination Date applicable to such
Lender; provided that no Defaulting Lender shall be entitled to receive any
facility fee in respect of its Revolving Credit Commitment for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay such fee that otherwise would have been required to have been paid to
that Defaulting Lender), other than a facility fee, as described above, on the
aggregate principal amount of Advances funded by such Defaulting Lender
outstanding from time to time.

 

(b)        Letter of Credit Fees.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries and outstanding from time to time at a rate per annum equal to the
Applicable Margin for LIBO Rate Advances in effect from time to time during such
calendar quarter, payable in arrears quarterly on the last day of each March,
June, September and December, commencing with the quarter ended December 31,
2017, and on the Termination Date applicable to such Lender; provided, that no
Defaulting Lender shall be entitled to receive any commission in respect of
Letters of Credit for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay such commission to that
Defaulting Lender but shall pay such commission as set forth in Section 2.15);

 

(ii)        The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee in an amount agreed between the Borrower and such Issuing Bank and
such other issuance fees, transfer fees and other fees and charges in connection
with the Issuance or administration of each Letter of Credit as the Borrower and
such Issuing Bank shall agree.

 

SECTION 2.5. Termination or Reduction of the Commitments.  (a)  Ratable
Termination or Reduction.  The Borrower shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or permanently reduce ratably in part the Unused Commitments or the Unissued
Letter of Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

 

(b)        Termination of Defaulting Lender.  The Borrower shall be entitled at
any time to (i) terminate the Unused Commitment of any Lender that is a
Defaulting Lender (determined after giving effect to any reallocation of such
Defaulting Lender’s L/C Exposure and Swing Line Exposure, as provided in
Section 2.15) (the “Defaulted Commitments”) upon prior notice of not less than
one Business Day to the Administrative Agent (which shall promptly notify the
Lenders thereof), and/or (ii) replace all

 

23

--------------------------------------------------------------------------------


 

of the Commitments or the Defaulted Commitments of any Lender that is a
Defaulting Lender with Commitments of another financial institution reasonably
acceptable to the Administrative Agent, the Swing Line Bank and each Issuing
Bank, provided that (x) each such assignment shall be either an assignment of
all of the rights and obligations of the Defaulting Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the Defaulting Lender under this Agreement with
respect to all of the Commitments or the Defaulted Commitments, as the case may
be, and (y) concurrently with such assignment, either the Borrower or one or
more assignees shall pay for the account of such Defaulting Lender an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Defaulting Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Defaulting Lender under this Agreement.  In either such event, the
provisions of Section 2.15(e) shall apply to all amounts thereafter paid by the
Borrower or such assignees for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, facility fees, Letter of
Credit commissions or other amounts), provided that (i) no Default and no
Prepayment Event shall have occurred and be continuing and (ii) such termination
or assignment shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, each Issuing Bank, the Swing Line Bank or
any Lender may have against such Defaulting Lender.

 

SECTION 2.6. Repayment of Advances and Letter of Credit Drawings.  (a) 
Revolving Credit Advances.  The Borrower shall repay to the Administrative Agent
for the account of each Lender on the Termination Date applicable to such Lender
the aggregate principal amount of the Revolving Credit Advances made by such
Lender and then outstanding.

 

(b)        Letter of Credit Drawings.  The obligations of the Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of the Borrower or any of its
Subsidiaries shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):

 

(i)         any lack of validity or enforceability of this Agreement, any Note,
any Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)       the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

 

(iv)       any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

24

--------------------------------------------------------------------------------


 

(v)        payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(vi)       any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

 

(vii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

 

(c)        Swing Line Advances.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Swing Line Bank and each other Lender which
has made a Swing Line Advance the outstanding principal amount of each Swing
Line Advance made to it by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than ten days after the requested date of such Borrowing) and the
Termination Date applicable to the Swing Line Bank.

 

SECTION 2.7. Interest on Advances.  (a) Scheduled Interest.  The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender or the Swing Line Bank, as the case may be, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i)         Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the result of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii)        LIBO Rate Advances.  During such periods as such Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the result of (x) the LIBO Rate for such
Interest Period for such LIBO Rate Advance plus (y) the Applicable Margin for
LIBO Rate Advances in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
LIBO Rate Advance shall be Converted or paid in full.

 

(iii)       Swing Line Advances.  A rate per annum equal at all times to the
result of (x) the Federal Funds Rate in effect from time to time plus (y) the
Applicable Margin for Swing Line Advances in effect from time to time, in each
case payable in arrears on the date such Swing Line Advance shall be paid in
full.

 

(b)        Default Interest.  After the date any principal amount of any Advance
is due and payable (whether on the applicable Termination Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i), (a)(ii) or (a)(iii) above, at
a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i), (a)(ii) or
(a)(iii) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when

 

25

--------------------------------------------------------------------------------


 

due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above (as certified by the Administrative Agent to the Borrower
(which certification shall be conclusive in the absence of manifest error)).

 

SECTION 2.8. Interest Rate Determination.  (a)  Each Reference Lender agrees, if
requested by the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each LIBO Rate.  If any one or
more of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender).  If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder. 
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate (it being understood that the Administrative
Agent shall not be required to disclose to any party hereto (other than the
Borrower) any information regarding any Reference Lender or any rate quoted by a
Reference Lender, including, without limitation, whether a Reference Lender has
provided a rate or the rate provided by any individual Reference Lender).

 

(b)        If the Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances shall,
on such last day, automatically be continued as an Advance with an Interest
Period having a duration of one month.

 

SECTION 2.9. Optional Conversion of Revolving Credit Advances.  The Borrower may
on any Business Day, upon notice given to the Administrative Agent in
substantially the form of Exhibit C not later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed Conversion
and subject to the provisions of Sections 2.8 and 3.1, Convert all Revolving
Credit Advances denominated in Dollars of one Type comprising the same Borrowing
into Revolving Credit Advances denominated in Dollars of the other Type;
provided, however, that any Conversion of LIBO Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such LIBO
Rate Advances, any Conversion of Base Rate Advances into LIBO Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.2(c) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.2(c).  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Dollar
denominated Revolving Credit Advances to be Converted, and (iii) if such
Conversion is into LIBO Rate Advances, the duration of the initial Interest
Period for each such Advance.  Each notice of Conversion shall be irrevocable
and binding on the Borrower.

 

SECTION 2.10. Prepayments of Advances.  (a) Optional.  The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of LIBO Rate Advances denominated in a Committed Currency, at least two
Business Days prior to the date of such prepayment, in the case of LIBO Rate
Advances denominated in Dollars, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances or Swing
Line Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances

 

26

--------------------------------------------------------------------------------


 

comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (A) each partial prepayment of LIBO Rate Advances shall
be in an aggregate principal amount of not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof and
in the event of any such prepayment of a LIBO Rate Advance, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section 3.4
and (B) each partial prepayment of Swing Line Advances shall be in an aggregate
principal amount of not less than $1,000,000.

 

(b)        Mandatory.  (i)  If, on the last day of any calendar month, the
Administrative Agent notifies the Borrower that, on any interest payment date,
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars plus the aggregate Available Amount of all Letters of Credit denominated
in Dollars then outstanding plus (B) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies plus the
Available Amount of all Letters of Credit denominated in Committed Currencies
then outstanding exceeds 105% of the aggregate Revolving Credit Commitments of
the Lenders on such date, the Borrower shall, as soon as practicable and in any
event within five Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date.

 

(ii)        Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 3.4.  The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders.

 

SECTION 2.11. Payments and Computations.  (a)  The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in same day funds.  The Borrower shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (at the
Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Administrative Agent, by deposit of such funds to the
applicable Administrative Agent’s Account in same day funds.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.4(b)(ii), 3.3, 3.4, 3.5, 3.6 or 3.7) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender
Party to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
any Added Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.14, and upon the Administrative Agent’s receipt
of such Lender’s Added Lender Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Added Lender.  Upon its acceptance of a Lender Assignment Agreement and
recording of the information contained therein in the Register pursuant to
Section 11.11.3, from and after the effective date specified in such Lender
Assignment Agreement, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned thereby to the Lender

 

27

--------------------------------------------------------------------------------


 

assignee thereunder, and the parties to such Lender Assignment Agreement shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)        All computations of interest based on the Base Rate and of interest
based on the LIBO Rate in respect of Advances denominated in Sterling shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the LIBO Rate in
respect of Advances denominated in Dollars or Euros, as applicable, or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day; provided, however, that, if such extension would
cause payment of interest on or principal of LIBO Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day and provided, further, that any such adjustment to the
payment date shall in each case be made in the computation of payment of
interest, fee or commission, as the case may be.

 

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lender Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender Party.  If and to
the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender Party together with
interest thereon, for each day from the date such amount is distributed to such
Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.

 

(e)        To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lender
Parties in accordance with the terms of this Section 2.11, the Administrative
Agent, to the extent permitted by applicable law, shall be entitled to convert
or exchange such funds into Dollars or into a Committed Currency or from Dollars
to a Committed Currency or from a Committed Currency to Dollars, as the case may
be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.11; provided that the
Borrower and each of the Lender Parties hereby agree that the Administrative
Agent shall not be liable or responsible for any loss, cost or expense suffered
by the Borrower or such Lender Party as a result of any conversion or exchange
of currencies affected pursuant to this Section 2.11(e) or as a result of the
failure of the Administrative Agent to effect any such conversion or exchange;
and provided further that the Borrower agrees, to the extent permitted by
applicable law, to indemnify the Administrative Agent and each Lender Party, and
hold the Administrative Agent and each Lender Party harmless, for any and all
losses, costs and expenses incurred by the Administrative Agent or any Lender
Party for any conversion or exchange of currencies (or the failure to convert or
exchange any currencies) in accordance with this Section 2.11(e).

 

28

--------------------------------------------------------------------------------


 

SECTION 2.12. Sharing of Payments, Etc  If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (w) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.3(c), (x) as a payment of a Swing Line Advance made by the Swing Line
Bank that has not been participated to the other Lender Parties pursuant to
Section 2.2(b), (y) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7 or (z) any
payments made in accordance with the express terms of this Agreement at any time
that a Defaulting Lender exists and any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Commitments or Advances in accordance with Section 2.15, Section 11.11.1 or
Section 11.11.2) in excess of its Ratable Share of payments on account of the
Revolving Credit Advances obtained by all the Lender Parties, such Lender Party
shall forthwith purchase from the other Lender Parties such participations in
the Revolving Credit Advances owing to them as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
Lender Party shall be rescinded and such Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing a participation from another Lender Party pursuant to this
Section 2.12 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.13. Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder
in respect of Advances.  The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.

 

(b)        The Register maintained by the Administrative Agent pursuant to
Section 11.11.3 shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date, currency and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Added Lender Agreement and each Lender
Assignment Agreement delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

 

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.14. Increase in Aggregate Commitments. (a)  The Borrower shall have
the right prior to the latest Termination Date then in effect, by notice to the
Administrative Agent, to effectuate from time to time an increase in the
aggregate Revolving Credit Commitments under this Agreement with the consent of
the Issuing Banks and the Swing Line Bank (such consent not to be unreasonably
withheld or delayed) (i) by adding to this Agreement one or more commercial
banks or financial institutions reasonably acceptable to the Administrative
Agent, the Swing Line Bank and each Issuing Bank (who shall, upon completion of
the requirements of this Section 2.14 constitute “Lenders” hereunder) (an “Added
Lender”), or (ii) by allowing one or more Lenders in their sole discretion to
increase their respective Revolving Credit Commitments hereunder (each an
“Increasing Lender”), so that such added and increased Revolving Credit
Commitments shall equal the increase in the Revolving Credit Commitments
effectuated pursuant to this Section 2.14; provided that (i) no added Revolving
Credit Commitment shall be less than $10,000,000, (ii) no increase in or added
Revolving Credit Commitments pursuant to this Section 2.14 shall result in
aggregate Revolving Credit Commitments exceeding $1,650,000,000, and (iii) no
Lender’s Revolving Credit Commitment shall be increased under this Section 2.14
without the consent of such Lender.  The Borrower shall deliver to the
Administrative Agent on or before the effective date of any increase in the
Revolving Credit Commitments of each of the following items with respect to each
Added Lender and Increasing Lender:

 

(i)         a written notice of the Borrower’s intention to increase the
aggregate Revolving Credit Commitments pursuant to this Section 2.14, which
shall specify each Added Lender and the amount of such Added Lender’s Revolving
Credit Commitment (if any), each Increasing Lender and the amount of the
increase in such Increasing Lender’s Revolving Credit Commitment (if any), and
such other information as is reasonably requested by the Administrative Agent;

 

(ii)        documents in the form of Exhibit E or Exhibit F, as applicable,
executed and delivered by each Added Lender and each Increasing Lender, pursuant
to which such Lender becomes a party hereto or increases its Revolving Credit
Commitment, as the case may be; and

 

(iii)       if requested by the applicable Lender, Notes or replacement Notes,
as the case may be, executed and delivered by the Borrower.

 

(b)        Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof.  Upon execution
and delivery of such documents (the “Increased Commitment Date”)and satisfaction
of the conditions set forth in clause (c) below, such new Lender shall
constitute a “Lender” hereunder with a Revolving Credit Commitment as specified
therein, or such Increasing Lender’s Revolving Credit Commitment shall increase
as specified therein, as the case may be.  Immediately upon the effectiveness of
the addition of such Added Lender or the increase in the Revolving Credit
Commitment of such Increasing Lender under this Section 2.14, (i) the respective
Ratable Shares of the Lenders shall be deemed modified as appropriate to
correspond to such changed aggregate Revolving Credit Commitments, and (ii) if
there are at such time outstanding any Advances, each Lender whose Ratable Share
has been decreased as a result of the increase in the aggregate Revolving Credit
Commitments shall be deemed to have assigned, without recourse, to each Added
Lender and Increasing Lender such portion of such Lender’s Revolving Credit
Advances as shall be necessary to effectuate such adjustment in Ratable Shares. 
Each Increasing Lender and Added Lender (A) shall be deemed to have assumed such
portion of such Revolving Credit Advances and (B) shall fund to each other
Lender on the Increased Commitment Date the amount of Revolving Credit Advances
assigned by it to such Lender.

 

30

--------------------------------------------------------------------------------


 

(c)        Conditions to Effectiveness of Increases.  Notwithstanding the
foregoing, the increase of Revolving Credit Commitments pursuant to this
Section shall not be effective with respect to any Lender unless:

 

(i)         no Default or Prepayment Event or event which with notice or lapse
of time or both would become a Prepayment Event shall have occurred and be
continuing on the date of such increase and after giving effect thereto; and

 

(ii)        the representations and warranties contained in this Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

SECTION 2.15. Defaulting Lenders. (a)  If any L/C Exposure or Swing Line
Exposure exists at the time a Lender becomes a Defaulting Lender, and the
Commitments have not been terminated in accordance with Section 7.3, then:

 

(i)         so long as no Default and no Prepayment Event shall have occurred
and be continuing, all or any part of the L/C Exposure or Swing Line Exposure of
such Defaulting Lender shall be reallocated among the Lenders that are not
Defaulting Lenders (“Non-Defaulting Lenders”) in accordance with their
respective Ratable Shares (disregarding any Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that each Non-Defaulting Lender’s total
Revolving Credit Exposure does not exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation.  Subject to Section 11.20,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation;

 

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by any Issuing Bank or the Swing Line Bank, first (x) cover the
exposure of the Swing Line Bank to such Defaulting Lender’s Swing Line Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
by prepaying Swing Line Advances in an amount sufficient to permit such
reallocation to be effected completely or providing cash collateral or a letter
of credit to the Swing Line Bank, and second (y) cover the exposure of such
Issuing Bank to such Defaulting Lender’s L/C Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) by prepaying Revolving
Credit Advances in an amount sufficient to permit such reallocation to be
effected completely or providing cash collateral or a letter of credit to such
Issuing Bank; provided that in each case of clauses (x) and (y) above, such cash
collateral or letter of credit shall be released promptly upon the earliest of,
(A) so long as no Default and no Prepayment Event shall have occurred and be
continuing, the reallocation of the Defaulting Lender’s L/C Exposure and Swing
Line Exposure among Non-Defaulting Lenders in accordance with clause (i) above,
(B) the termination of the Defaulting Lender status of the applicable Lender or
(C) the existence of excess cash collateral or letter of credit coverage (in
which case, the amount equal to such excess cash collateral or letter of credit
coverage shall be released);

 

(iii)       if the L/C Exposure of any Non-Defaulting Lender is reallocated
pursuant to this Section 2.15(a), then the fees payable to such Non-Defaulting
Lender pursuant to Section 2.4(b)(i) shall be adjusted in accordance with such
Non-Defaulting Lender’s Ratable Share of the total L/C Exposure; and

 

31

--------------------------------------------------------------------------------


 

(iv)       if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.15(a), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.4(b)(i) with respect to such
Defaulting Lender’s Ratable Share of the total L/C Exposure shall be payable to
the Issuing Bank until such Defaulting Lender’s L/C Exposure is cash
collateralized, backed by a letter of credit and/or reallocated.

 

(b)        So long as any Lender is a Defaulting Lender, no Issuing Bank shall
be required to Issue, amend or increase any Letter of Credit, and no Swing Line
Bank shall be required to make any Swing Line Advance, unless the Issuing Bank
or the Swing Line Bank, as the case may be, is satisfied that the related L/C
Exposure or Swing Line Exposure, as the case may be, will be 100% covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders, cash collateral or a
letter of credit provided by the Borrower, and participating interests in any
such newly Issued or increased Letter of Credit or Swing Line Advance shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.15(a)(i) (and Defaulting Lenders shall not participate therein).

 

(c)        No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.15, performance by the Borrower of its obligations shall not be
excused or otherwise modified as a result of the operation of this
Section 2.15.  The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to any other rights and remedies which the
Borrower, the Administrative Agent, each Issuing Bank, the Swing Line Bank or
any Lender may have against such Defaulting Lender.

 

(d)        If the Borrower, the Administrative Agent, the Swing Line Bank and
each Issuing Bank agree in writing in their reasonable determination that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral or
letters of credit), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Exposure to be held on a pro rata basis by the Lenders in
accordance with their Ratable Shares (without giving effect to Section 2.15(a)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

(e)        Notwithstanding anything to the contrary contained in this Agreement,
any payment of principal, interest, facility fees, Letter of Credit commissions
or other amounts received by the Administrative Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Bank or the Swing Line Bank hereunder;
third, if so determined by the Administrative Agent or requested by each Issuing
Bank, to be held as cash collateral for future funding obligations of such
Defaulting Lender in respect of any participation in any Letter of Credit;
fourth, as the Borrower may request (so long as no Default and no Prepayment
Event shall have occurred and be continuing), to the funding of any Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the

 

32

--------------------------------------------------------------------------------


 

Borrower, to be held in the L/C Cash Collateral Account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, each
Issuing Bank or the Swing Line Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or the Swing Line
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
and no Prepayment Event shall have occurred and be continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article IV were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.15 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

SECTION 2.16. Extension of Termination Date.(a)     Requests for Extension.  The
Borrower may, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not earlier than 60 days and not later than 45 days prior to any
anniversary of the Closing Date, request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then
applicable to such Lender; provided that the Borrower may not extend the
Termination Date under this Section 2.16 on more than two occasions.

 

(b)        Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 30 days prior to such
anniversary, advise the Administrative Agent whether or not such Lender agrees
to such extension (and each Lender that determines not to so extend its
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender.  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

 

(c)        Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date 25 days prior to the applicable anniversary of the Closing Date
(or, if such date is not a Business Day, on the immediately preceding Business
Day).

 

(d)        Additional Commitment Lenders.  The Borrower shall have the right on
or before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more commercial banks or financial institutions reasonably
acceptable to the Administrative Agent, the Swing Line Bank and each Issuing
Bank (each, an “Additional Commitment Lender”) as provided in Section 11.11 each
of which Additional Commitment Lenders shall have entered into a Lender
Assignment Agreement pursuant to which such Additional Commitment Lender shall,
effective as of such anniversary, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such

 

33

--------------------------------------------------------------------------------


 

Lender’s Commitment(s) hereunder on such date); provided that no Non-Extending
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section unless and until such Non-Extending Lender
shall have received one or more payments from either the Borrower or one or more
assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Non-Extending Lender, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Non-Extending Lender under this Agreement.

 

(e)        Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
and the additional Commitments of the Additional Commitment Lenders shall be
more than 50% of the aggregate amount of the Revolving Credit Commitments in
effect immediately prior to the applicable anniversary of the Closing Date,
then, effective as of such anniversary, the Termination Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
falling one year after the latest Termination Date then in effect (except that,
if such date is not a Business Day, such Termination Date as so extended shall
be the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

(f)        Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:

 

(i)         no Default or Prepayment Event or event which with notice or lapse
of time or both would become a Prepayment Event shall have occurred and be
continuing on the date of such extension and after giving effect thereto; and

 

(ii)        the representations and warranties contained in this Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 3.1. LIBO Rate Lending Unlawful.  If the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority having jurisdiction over such Lender asserts that
it is unlawful, for such Lender to make, continue or maintain any Advance
bearing interest at a rate based on the LIBO Rate, the obligations of such
Lender to make, continue or maintain any Advances bearing interest at a rate
based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain Advances hereunder shall be
automatically converted into an obligation to make, continue and maintain
Advances bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Applicable Margin applicable to LIBO Rate Advances or,
if such negotiated rate is not agreed upon by the Borrower and such Lender
within fifteen Business Days, a rate equal to the Federal Funds Rate from time
to time in effect plus the Applicable Margin applicable to LIBO Rate Advances.

 

SECTION 3.2. Deposits Unavailable.  If the Administrative Agent shall have
determined that:

 

(a)  deposits in the relevant amount, in the relevant currency and for the
relevant Interest Period are not available to the Reference Lenders in their
relevant market; or

 

34

--------------------------------------------------------------------------------


 

(b)  by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,

 

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement.  If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.

 

SECTION 3.3. Increased Costs, etc.  If a change in any applicable treaty, law,
regulation or regulatory requirement (including by introduction or adoption of
any new treaty, law, regulation or regulatory requirement) or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender Party with any applicable direction, request, requirement or
guideline (whether or not having the force of law, and for the avoidance of
doubt, including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
governmental or other authority including, without limitation, any agency of the
United States, the European Union or similar monetary or multinational authority
insofar as it may be changed or imposed after the date hereof, shall:

 

(a)  subject any Lender Party to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its commitment to lend
or to issue or participate in Letters of Credit and other commitments of such
type or the issuance or maintenance of participations in Letters or Credit (or
similar contingent obligations) or any part thereof imposed, levied, collected,
withheld or assessed by any jurisdiction or any political subdivision or taxing
authority thereof (other than taxation on overall net income and, to the extent
such taxes are described in Section 3.6, withholding taxes); or

 

(b)  change the basis of taxation to any Lender Party (other than a change in
taxation on the overall net income of such Lender Party) of payments of
principal or interest or any other payment due or to become due pursuant to this
Agreement; or

 

(c)  impose, modify or deem applicable any reserve, liquidity or capital
adequacy requirements (other than the reserve costs described in Section 3.7) or
other banking or monetary controls or requirements which affect the manner in
which a Lender Party shall allocate its capital resources to its obligations
hereunder or require the making of any special deposits against or in respect of
any assets or liabilities of, deposits with or for the account of, or loans by,
any Lender Party (provided that such Lender Party shall, unless prohibited by
law, allocate its capital resources to its obligations hereunder in a manner
which is consistent with its present treatment of the allocation of its capital
resources); or

 

35

--------------------------------------------------------------------------------


 

(d)  impose on any Lender Party any other condition affecting its commitment to
lend or to issue or participate in Letters of Credit hereunder,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender Party of making Advances or of issuing or participating in Letters
of Credit or maintaining its Commitment or any part thereof, (ii) to reduce the
amount of any payment received by such Lender Party or its effective return
hereunder or on its capital or (iii) to cause such Lender Party to make any
payment or to forego any return based on any amount received or receivable by
such Lender Party hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender Party materially affects the interests
of such Lender Party, (A) the Lender Party concerned shall (through the
Administrative Agent) notify the Borrower of the occurrence of such event and
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party and (B) the Borrower shall forthwith upon
demand pay to the Administrative Agent for the account of such Lender Party such
amount as is necessary to compensate such Lender Party for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment.  Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost ,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is the Lender Party’s standard
method of calculating such amount, (v) certify that such request is consistent
with its treatment of other borrowers that are subject to similar provisions,
and (vi) certify that, to the best of its knowledge, such change in circumstance
is of general application to the commercial banking industry in such Lender
Party’s jurisdiction of organization or in the relevant jurisdiction in which
such Lender Party does business.  Failure or delay on the part of any Lender
Party to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender Party’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such cost or reductions and of such Lender Party’s
intention to claim compensation therefor.

 

SECTION 3.4. Funding Losses.  In the event any Lender shall incur any loss or
expense (other than loss of profits, business or anticipated savings) by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to make, continue or maintain any portion of the principal amount of any
Advance as a LIBO Rate Advance as a result of:

 

(a)  any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Advances on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise; or

 

(b)  any LIBO Rate Advances not being made in accordance with the Notice of
Revolving Credit Borrowing therefor due to the fault of the Borrower or as a
result of any of the conditions precedent set forth in Article IV not being
satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such

 

36

--------------------------------------------------------------------------------


 

amount as will reimburse such Lender for such loss or expense.  Such written
notice shall include calculations in reasonable detail setting forth the loss or
expense to such Lender.

 

SECTION 3.5. Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law and for the avoidance of doubt, including any changes
resulting from (i) requests, rules, guidelines or directives concerning capital
adequacy or liquidity issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and in each case for both clauses (i) and (ii), regardless of the date
enacted, adopted or issued) of any court, central bank, regulator or other
governmental authority increases the amount of capital required to be maintained
by any Lender Party or any Person controlling such Lender Party, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitments or the Advances made by such Lender Party is reduced to a level
below that which such Lender Party or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender Party to the Borrower,
the Borrower shall immediately pay directly to such Lender Party additional
amounts sufficient to compensate such Lender Party or such controlling Person
for such reduction in rate of return.  Any such notice shall (i) describe in
reasonable detail the capital adequacy or liquidity requirements which have been
imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender Party’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender Party does business.  In determining such amount, such
Lender Party may use any method of averaging and attribution that it shall,
subject to the foregoing sentence, deem applicable.  Each Lender Party agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party.  Failure or delay on the part of any
Lender Party to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender Party’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender Party
pursuant to this Section for any increased costs or reductions incurred more
than three months prior to the date that such Lender Party notifies the Borrower
of the circumstance giving rise to such reductions and of such Lender Party’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such reductions is retroactive, then the three-month
period referred to above shall be extended to include the period of retroactive
effect thereof, but not more than six months prior to the date that such Lender
Party notifies the Borrower of the circumstance giving rise to such reductions
and of such Lender Party’s intention to claim compensation therefor.

 

SECTION 3.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Advances and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding, with
respect to each Lender Party, taxes imposed on or measured by such Lender
Party’s net income or receipts and franchise taxes imposed in lieu of net income
taxes or taxes on receipts, by the jurisdiction under the laws of which such
Lender Party is organized or any political subdivision thereof or the
jurisdiction of such Lender Party’s Lending Office or any political subdivision
thereof or any other

 

37

--------------------------------------------------------------------------------


 

jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will:

 

(a)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b)  promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

 

(c)  pay to the Administrative Agent for the account of the Lender Parties such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender Party will equal the full amount such Lender
Party would have received had no such withholding or deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender Party with respect to any payment received by the Administrative
Agent or such Lender Party hereunder, the Administrative Agent or such Lender
Party may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had no such Taxes been asserted.

 

Any Lender Party claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender Party, be otherwise disadvantageous to
such Lender Party.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lender Parties, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender Parties for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
Party as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender Party to provide timely notice
to the Borrower of the assertion of a liability related to the payment of
Taxes).  For purposes of this Section 3.6, a distribution hereunder by the
Administrative Agent or any Lender Party to or for the account of any Lender
Party shall be deemed a payment by the Borrower.

 

If any Lender Party is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 3.6 or by reason of any payment made by the Borrower
pursuant to Section 3.3, such Lender Party shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the Borrower such amount (plus any interest
received by such Lender Party in connection with such refund, credit, deduction
or reduction) as is equal to the net after-tax value to such Lender Party of
such part of such refund, credit, deduction or reduction as such Lender Party
reasonably determines is allocable to such tax or such payment (less
out-of-pocket expenses incurred by such Lender Party), provided that no Lender
Party shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.

 

38

--------------------------------------------------------------------------------


 

Each Lender Party (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender Party or a
Participant that is organized under the laws of a jurisdiction other than the
United States (a) provide to the Administrative Agent and the Borrower an
appropriately executed copy of Internal Revenue Service Form W-8ECI certifying
that any payments made to or for the benefit of such Lender Party or such
Participant are effectively connected with a trade or business in the United
States (or, alternatively, an Internal Revenue Service Form W-8BEN claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee as provided for in Section 11.11.1 or Participant, on or
prior to the date of the relevant assignment or participation) in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify
the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender Party (or Participant) hereunder are exempt from withholding under FATCA,
and (ii) in all cases, provide such forms, certificates or other documents, as
and when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Taxes or any payments made to or for benefit of
such Lender Party or such Participant, provided that the Lender Party or
Participant is legally able to deliver such forms, certificates or other
documents.  For any period with respect to which a Lender Party (or Participant)
has failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an assignee as
provided for in Section 11.11.1, would be the date on which the original
assignor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender Party (or Participant) shall not be entitled to
the benefits of this Section 3.6 with respect to Taxes imposed by reason of such
failure.

 

SECTION 3.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 3.3, the Borrower shall pay to each Lender on the last
day of each Interest Period of each LIBO Rate Advance, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
each LIBO Rate Advance for each day during such Interest Period:

 

(i)                                  the principal amount of such LIBO Rate
Advance outstanding on such day; and

 

(ii)                              the remainder of (x) a fraction the numerator
of which is the rate (expressed as a decimal) at which interest accrues on such
LIBO Rate Advance for such Interest Period as provided in this Agreement (less
the Applicable Margin applicable to LIBO Rate Advances and the Applicable
Percentage) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)                          1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

39

--------------------------------------------------------------------------------


 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

SECTION 3.8. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender Party of such required payment to
(a) terminate such Lender Party’s Revolving Credit Commitment (whereupon the
Ratable Shares of each other Lender Party shall automatically be adjusted to an
amount equal to each such Lender Party’s ratable share of the remaining
Revolving Credit Commitments), and such Lender Party’s right to receive any
facility fee accruing after such termination, (b) prepay the affected portion of
such Lender Party’s Advances in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender Party pursuant to this clause (b) without replacing such Lender
Party pursuant to the following clause (c) until a 30-day period shall have
elapsed during which the Borrower and the Agents shall have attempted in good
faith to replace such Lender Party), and/or (c) replace such Lender Party with
another financial institution reasonably acceptable to the Administrative Agent,
the Swing Line Bank and each Issuing Bank, provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender Party under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender Party under this Agreement and (ii) no Lender Party shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Lender Party shall have received
one or more payments from either the Borrower or one or more assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender Party, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Lender Party under this Agreement.  Each Lender Party represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender Party not a party hereto on the date hereof, on the date
that such Lender Party becomes a party hereto), there is no existing treaty,
law, regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender Party would be entitled to
request any payments under any of Sections 3.3, 3.4, 3.5, 3.6 and 3.7 to or for
account of such Lender Party.

 

SECTION 3.9. Setoff.  Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender Party shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender Party; provided that any such appropriation and application shall be
subject to the provisions of Section 2.12; provided, further, that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15(e) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Swing Line Bank and the Lenders and (y) the Defaulting Lender
will provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender Party agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender Party; provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of each Lender
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Lender
Party may have.

 

40

--------------------------------------------------------------------------------


 

SECTION 3.10. Use of Proceeds.  The Borrower shall apply the proceeds of each
Borrowing in accordance with the third recital; without limiting the foregoing,
no proceeds of any Advance will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

SECTION 4.1. Effectiveness.  The obligations of the Lender Parties to fund any
Borrowing or to issue any Letter of Credit shall be effective on and as of the
first date (the “Closing Date”) on which each of the conditions precedent set
forth in this Section 4.1 shall have been satisfied.

 

(a)                               Resolutions, etc.  The Administrative Agent
shall have received from the Borrower:

 

(i)                                  a certificate, dated the Closing Date, of
its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement and each
other Loan Document and as to the truth and completeness of the attached:

 

(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y)  Organic Documents of the Borrower,

 

and upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary of the Borrower
canceling or amending such prior certificate; and

 

(ii)                              a Certificate of Good Standing issued by the
relevant Liberian authorities in respect of the Borrower.

 

(b)                              Delivery of Notes.  The Administrative Agent
shall have received, for the account of the respective Lenders, the Notes
requested by Lenders pursuant to Section 2.13 at least five Business Days prior
to the Closing Date, duly executed and delivered by the Borrower.

 

(c)                               Opinions of Counsel.  The Administrative Agent
shall have received opinions, dated the Closing Date and addressed to the Agents
and each Lender Party, from:

 

(i)                                  Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Borrower, as to New York law, in a form reasonably satisfactory
to the Administrative Agent; and

 

(ii)                              Watson Farley & Williams LLP, counsel to the
Borrower, as to Liberian law, in a form reasonably satisfactory to the
Administrative Agent.

 

(d)                              Closing Fees, Expenses, etc.  The
Administrative Agent shall have received for its own account, or for the account
of each Lender Party, as the case may be, all fees that the Borrower shall have
agreed in writing to pay to the Administrative Agent (whether for its own
account or for account of any of the Lender Parties) and all invoiced expenses
of the Administrative Agent (including the agreed fees and expenses of counsel
to the Administrative Agent) on or prior to the Closing Date.

 

(e)                               Know your Customer. Each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-

 

41

--------------------------------------------------------------------------------


 

money laundering rules and regulations, including without limitation the Patriot
Act to the extent reasonably requested by such Lender at least five Business
Days prior to the Closing Date.

 

(f)                                Payment Under the Existing Credit Facility.
The Borrower shall, substantially simultaneously with the occurrence of the
Closing Date (and in any event no later than the close of business on the
Closing Date), pay all of the accrued fees and interest under the Existing
Credit Facility, and each of the Lenders that is a party to the Existing Credit
Facility hereby waives, upon execution of this Agreement, any notice required by
said credit facility relating to such payments thereunder.

 

SECTION 4.2. All Borrowings and Issuances.  The obligation of each Lender to
fund any Advance on the occasion of any Borrowing (including the initial
Borrowing) (other than (x) a Swing Line Advance made by a Lender pursuant to
Section 2.2(b) or (y) an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.3(c)) and the obligation of any Issuing Bank to Issue a Letter of
Credit shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.2.

 

(a)                               Compliance with Warranties, No Default, etc. 
Both before and after giving effect to any Borrowing or Issuance the following
statements shall be true and correct:

 

(i)                                  the representations and warranties set
forth in Article V (excluding, however, those contained in the last sentence of
Section 5.6 and in Sections 5.8, 5.9(b), 5.10 and 5.12) shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 

(ii)                              no Default and no Prepayment Event and no
event which (with notice or lapse of time or both) would become a Prepayment
Event shall have then occurred and be continuing.

 

(b)                              Request.  The Administrative Agent shall have
received a Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing
or a Notice of Issuance, as applicable.  Each of the delivery of a Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or a Notice of
Issuance, as applicable, and the acceptance by the Borrower of the proceeds of
such Borrowing or Issuance shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or Issuance (both immediately before
and after giving effect to such Borrowing or Issuance and the application of the
proceeds thereof) the statements made in Section 4.2(a) are true and correct.

 

SECTION 4.3. Determinations Under Section 4.1.  For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender Party shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lender Parties unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Closing Date, specifying its objection thereto.  The Administrative Agent shall
promptly notify the Lender Parties of the occurrence of the Closing Date.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender Parties and the Administrative Agent to enter into this
Agreement, to make Advances and to Issue Letters of Credit hereunder, the
Borrower represents and warrants to the Administrative Agent and each Lender
Party as set forth in this Article V as of the Closing Date and,

 

42

--------------------------------------------------------------------------------


 

except with respect to the representations and warranties in Sections 5.6 (with
respect to the final sentence only), 5.8, 5.9(b), 5.10 and 5.12, as of the date
of each Borrowing and Issuance after the Closing Date.

 

SECTION 5.1. Organization, etc.  The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

 

SECTION 5.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

(a)                               contravene the Borrower’s Organic Documents;

 

(b)                              contravene any law or governmental regulation
of any Applicable Jurisdiction except as would not reasonably be expected to
result in a Material Adverse Effect;

 

(c)                               contravene any court decree or order binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect;

 

(d)                              contravene any contractual restriction binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect; or

 

(e)                               result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties except as would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Closing Date that have been obtained or actions not required to be taken
on or prior to the Closing Date that have been taken).  Each of the Borrower and
each Principal Subsidiary holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Closing
Date, except to the extent the failure to hold any such licenses, permits or
other approvals would not have a Material Adverse Effect.

 

SECTION 5.4. Compliance with Environmental Laws.  The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.

 

SECTION 5.5. Validity, etc.  This Agreement constitutes, and the Notes will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

 

43

--------------------------------------------------------------------------------


 

SECTION 5.6. Financial Information.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2016, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender Party, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at December 31, 2016 and the results of their
operations for the Fiscal Year then ended.  Since December 31, 2016 there has
been no material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.

 

SECTION 5.7. No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.

 

SECTION 5.8. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal Subsidiary, that (i) except as set forth in filings
made by the Borrower with the Securities and Exchange Commission, in the
Borrower’s reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries (taken as a whole) (collectively, “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.

 

SECTION 5.9. Vessels.  Each Vessel is

 

(a)                               legally and beneficially owned by the Borrower
or a Principal Subsidiary,

 

(b)                              registered in the name of the Borrower or such
Principal Subsidiary under the flag identified in Item 5.9(b) of the Disclosure
Schedule,

 

(c)                               free of all recorded Liens, other than Liens
permitted by Section 6.2.3, and

 

(d)                              insured against loss or damage in compliance
with Section 6.1.5.

 

SECTION 5.10. Subsidiaries.  The Borrower has no Existing Principal Subsidiaries
on the Effective Date, except those Existing Principal Subsidiaries which are
identified in Item 5.10 of the Disclosure Schedule.  All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 6.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.

 

SECTION 5.11. Obligations rank pari passu.  The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower other than Indebtedness preferred as
a matter of law.

 

SECTION 5.12. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Closing Date that have been made).

 

SECTION 5.13. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether

 

44

--------------------------------------------------------------------------------


 

before or after judgment), set-off or execution of a judgment or from any other
legal process or remedy relating to the Obligations (to the extent such suit,
court jurisdiction, judgment, attachment, set-off, execution, legal process or
remedy would otherwise be permitted or exist).

 

SECTION 5.14. Pension Plans.  To the extent that, at any time after the
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty which, in
either case, would have a Material Adverse Effect.

 

SECTION 5.15. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 5.16. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advances will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

 

SECTION 5.17. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lender Parties in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature.  All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lender Parties in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller in connection with this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized).  All financial
and other information furnished to the Administrative Agent and the Lender
Parties in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller after the date of this Agreement
shall have been prepared by the Borrower in good faith.

 

SECTION 5.18. Compliance with Laws.  The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

SECTION 5.19. ERISA.  As of the date hereof, the Borrower is not and will not be
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the

 

45

--------------------------------------------------------------------------------


 

Code; (3) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Code; or (4) a “governmental plan” within the
meaning of ERISA.

 

SECTION 5.20. EEA Financial Institution.  The  Borrower is not an EEA Financial
Institution.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1. Affirmative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations (other than the contingent amounts for which no claim or demand has
been made) have been paid in full, the Borrower will perform the obligations set
forth in this Section 6.1.

 

SECTION 6.1.1. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for distribution to each Lender Party) the following financial
statements, reports, notices and information:

 

(a)                               as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a copy of the Borrower’s report on Form 10-Q (or any
successor form) as filed by the Borrower with the Securities and Exchange
Commission for such Fiscal Quarter, containing unaudited consolidated financial
statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;

 

(b)                              as soon as available and in any event within
120 days after the end of each Fiscal Year of the Borrower, a copy of the
Borrower’s annual report on Form 10-K (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Year,
containing audited consolidated financial statements of the Borrower for such
Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

(c)                               together with each of the statements delivered
pursuant to the foregoing clause (a) or (b), a certificate, executed by the
chief financial officer, the treasurer or the corporate controller of the
Borrower, showing, as of the last day of the relevant Fiscal Quarter or Fiscal
Year compliance with the covenants set forth in Section 6.2.4 (in reasonable
detail and with appropriate calculations and computations in all respects
reasonably satisfactory to the Administrative Agent);

 

(d)                              as soon as possible after the occurrence of a
Default or Prepayment Event, a statement of the chief financial officer of the
Borrower setting forth details of such Default or Prepayment Event (as the case
may be) and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(e)                               as soon as the Borrower becomes aware thereof,
notice of any Material Litigation except to the extent that such Material
Litigation is disclosed by the Borrower in filings with the SEC;

 

(f)                                promptly after the sending or filing thereof,
copies of all reports which the Borrower sends to all holders of each security
issued by the Borrower, and all registration

 

46

--------------------------------------------------------------------------------


 

statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;

 

(g)                               such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender Party through the Administrative Agent may from time
to time reasonably request;

 

provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.

 

SECTION 6.1.2. Approvals and Other Consents.  The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) except to
the extent that failure to obtain (or cause to be obtained) such governmental
licenses, authorizations, consents, permits and approvals would not be expected
to have a Material Adverse Effect, the operation of each Vessel in compliance
with all applicable laws.

 

SECTION 6.1.3. Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

 

(a)                               in the case of each of the Borrower and the
Principal Subsidiaries, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 6.2.6);

 

(b)                              in the case of the Borrower, maintenance of its
qualification as a foreign corporation in the State of Florida;

 

(c)                               the payment, before the same become
delinquent, of all taxes, assessments and governmental charges imposed upon it
or upon its property, except to the extent being diligently contested in good
faith by appropriate proceedings;

 

(d)                              compliance with all applicable Environmental
Laws; and

 

(e)                               compliance with all anti-money laundering and
anti-corrupt practices laws and regulations applicable to the Borrower,
including by not making or causing to be made any offer, gift or payment,
consideration or benefit of any kind to anyone, either directly or indirectly,
as an inducement or reward for the performance of any of the transactions
contemplated by this agreement to the extent the same would be in contravention
of such applicable laws.

 

(f)                                The Borrower will maintain in effect policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.

 

47

--------------------------------------------------------------------------------


 

SECTION 6.1.4. [Intentionally omitted].

 

SECTION 6.1.5. Insurance.  The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender
Party) at reasonable intervals a certificate of a senior officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and the Subsidiaries and certifying as to compliance with this Section.

 

SECTION 6.1.6. Books and Records.  The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender Party or any of their respective representatives, at reasonable
times and intervals and upon reasonable prior notice, to visit each of its
offices, to discuss its financial matters with its officers and to examine any
of its books or other corporate records.

 

SECTION 6.2. Negative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations (other than the contingent amounts for which no claim or demand has
been made) have been paid and performed in full, the Borrower will perform the
obligations set forth in this Section 6.2.

 

SECTION 6.2.1. Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business activities reasonably related, ancillary or complimentary thereto
or that are reasonable extensions thereof.

 

SECTION 6.2.2. Indebtedness.  The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

(a)                               Indebtedness secured by Liens of the type
described in Section 6.2.3;

 

(b)                              Indebtedness owing to the Borrower or a direct
or indirect Subsidiary of the Borrower;

 

(c)                               Indebtedness incurred to finance, refinance or
refund the cost (including the cost of construction) of assets acquired after
the Effective Date; and

 

(d)                              Indebtedness in an aggregate principal amount,
together with (but without duplication of) Indebtedness permitted to be secured
under Section 6.2.3(c), at any one time outstanding not exceeding (determined at
the time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such Indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter.

 

48

--------------------------------------------------------------------------------


 

SECTION 6.2.3. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

(a)                               Intentionally omitted;

 

(b)                              Liens on assets (including, without limitation,
shares of capital stock of corporations and assets owned by any corporation that
becomes a Subsidiary of the Borrower after the Effective Date) acquired after
the Effective Date (whether by purchase, construction or otherwise) by the
Borrower or any of its Subsidiaries (other than (x) an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, after three
months after the acquisition of a Vessel, owns a Vessel free of any mortgage
Lien), which Liens were created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such assets, so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
such Lien is created within three months after the acquisition of the relevant
assets;

 

(c)                               in addition to other Liens permitted under
this Section 6.2.3, Liens securing Indebtedness in an aggregate principal
amount, together with (but without duplication of) Indebtedness permitted under
Section 6.2.2(d), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter;

 

(d)                              Liens on assets acquired after the Effective
Date by the Borrower or any of its Subsidiaries (other than by (x) any
Subsidiary that is an Existing Principal Subsidiary or (y) any other Principal
Subsidiary which, at any time, owns a Vessel free of any mortgage Lien) so long
as (i) the acquisition of such assets is not otherwise prohibited by the terms
of this Agreement and (ii) each of such Liens existed on such assets before the
time of its acquisition and was not created by the Borrower or any of its
Subsidiaries in anticipation thereof;

 

(e)                               Liens on any asset of any corporation that
becomes a Subsidiary of the Borrower (other than a corporation that also becomes
a Subsidiary of an Existing Principal Subsidiary) after the Effective Date so
long as (i) the acquisition or creation of such corporation by the Borrower is
not otherwise prohibited by the terms of this Agreement and (ii) such Liens are
in existence at the time such corporation becomes a Subsidiary of the Borrower
and were not created by the Borrower or any of its Subsidiaries in anticipation
thereof;

 

(f)                                Liens securing Government-related
Obligations;

 

(g)                               Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings;

 

(h)                              Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue by more than 60 days or being diligently contested in good faith by
appropriate proceedings;

 

(i)                                  Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits;

 

49

--------------------------------------------------------------------------------


 

(j)                                  Liens for current crew’s wages and salvage;

 

(k)                              Liens arising by operation of law as the result
of the furnishing of necessaries for any Vessel so long as the same are
discharged in the ordinary course of business or are being diligently contested
in good faith by appropriate proceedings; and

 

(l)                                  Liens on Vessels that:

 

(i)                      secure obligations covered (or reasonably expected to
be covered) by insurance;

 

(ii)                  were incurred in the course of or incidental to trading
such Vessel in connection with repairs or other work to such Vessel; or

 

(iii)              were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(m)                          normal and customary rights of setoff upon deposits
of cash or other Liens originating solely by virtue of any statutory or common
law provision relating to bankers’ liens, rights of setoff or similar rights in
favor of banks or other depository institutions;

 

(n)                              Liens in respect of rights of setoff,
recoupment and holdback in favor of credit card processors securing obligations
in connection with credit card processing services incurred in the ordinary
course of business;

 

(o)                              Liens on cash collateral required to be
provided by the Borrower pursuant to Section 2.15(a);

 

(p)                              Liens on cash, cash equivalents or marketable
securities of the Borrower or any Subsidiary securing obligations under Hedging
Instruments not incurred for speculative purposes;

 

(q)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements;

 

(r)                                 easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary; and

 

(s)                                licenses, sublicenses, leases, or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries.

 

SECTION 6.2.4. Financial Condition.  The Borrower will not permit:

 

(a)                               Net Debt to Capitalization Ratio, as at the
end of any Fiscal Quarter, to be greater than 0.625 to 1.

 

50

--------------------------------------------------------------------------------


 

(b)                              Fixed Charge Coverage Ratio to be less than
1.25 to 1 as at the last day of any Fiscal Quarter.

 

SECTION 6.2.5. [Intentionally omitted].

 

SECTION 6.2.6. Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation except:

 

(a)                               any such Subsidiary may (i) liquidate or
dissolve voluntarily, and may merge with and into, the Borrower or any other
Subsidiary, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary or (ii) merge with
and into another Person in connection with a sale or other disposition permitted
by Section 6.2.7; and

 

(b)                              so long as no Event of Default or Prepayment
Event has occurred and is continuing or would occur after giving effect thereto,
the Borrower or any of its Subsidiaries may merge into any other Person, or any
other Person may merge into the Borrower or any such Subsidiary, or the Borrower
or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:

 

(i)                                  after giving effect thereto, the
Stockholders’ Equity of the Borrower and its Subsidiaries is at least equal to
90% of such Stockholders’ Equity immediately prior thereto; and

 

(ii)                              in the case of a merger involving the Borrower
where the Borrower is not the surviving corporation:

 

(A)                           the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents;

 

(B)                            the surviving corporation shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations; and

 

(C)                            as soon as practicable after receiving notice
from the Borrower of such merger, and in any event no later than five Business
Days after the delivery of such notice, for a surviving corporation that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof or Liberia, any Lender that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such surviving corporation, either directly or through an Affiliate of such
Lender (a “Protesting Lender”) shall so notify the Borrower and the
Administrative Agent in writing.  With respect to each Protesting Lender, the
Borrower shall, effective on or before the date that such surviving corporation
shall have the right to borrow hereunder, notify the Administrative Agent and
such Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such

 

51

--------------------------------------------------------------------------------


 

Protesting Lender shall have received one or more payments from either the
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Protesting
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Protesting Lender under
this Agreement.

 

SECTION 6.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, all or
substantially all of the assets of (a) the Borrower or (b) the Subsidiaries of
the Borrower, taken as a whole, except sales of assets between or among the
Borrower and Subsidiaries of the Borrower.

 

SECTION 6.2.8. Use of Proceeds.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower and its Subsidiaries shall not use the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
or (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of Sanctions applicable to any party hereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.

 

SECTION 7.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on any Advance, any facility
fee, any Letter of Credit commission or the agency fee provided for in
Section 10.11, provided that, in the case of any default in the payment of any
interest on any Advance or of any facility fee or commission, such default shall
continue unremedied for a period of at least five Business Days after notice
thereof shall have been given to the Borrower by any Lender Party; and provided
further that, in the case of any default in the payment of such agency fee, such
default shall continue unremedied for a period of at least ten days after notice
thereof shall have been given to the Borrower by the Administrative Agent.

 

SECTION 7.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder or under any other Loan Document
(including any certificates delivered pursuant to Article IV) is or shall be
incorrect in any material respect when made.

 

SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 6.2.4 and the obligations referred to in
Section 7.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 30 days (commencing on the first day following such
five-day period) and (b) the Borrower is actively seeking to remedy the same
during such period, such default shall continue unremedied for at least 35 days
after such notice to the Borrower).

 

52

--------------------------------------------------------------------------------


 

SECTION 7.1.4. Default on Other Indebtedness.  (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to the Hedging Instruments) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
(b) the occurrence under any Hedging Instrument of an Early Termination Date (as
defined in such Hedging Instrument) resulting from (A) any event of default
under such Hedging Instrument as to which the Borrower is the Defaulting Party
(as defined in such Hedging Instrument) or (B) any Termination Event (as so
defined) as to which the Borrower is an Affected Party (as so defined) and, in
either event, the termination value with respect to any such Hedging Instrument
owed by the Borrower as a result thereof is greater than $100,000,000 and the
Borrower fails to pay such termination value when due after applicable grace
periods, (c) any other event shall occur or condition shall exist under any
agreement or instrument evidencing, securing or relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause or permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due and payable prior to its scheduled
maturity (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness), or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 7.1.4 so long as any required prepayment is made when due. 
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 

SECTION 7.1.5. Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:

 

(a)                               Any termination of a Pension Plan by the
Borrower, any member of its Controlled Group or any other Person if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $100,000,000; or

 

(b)                              a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.

 

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 15 days (commencing on the first day of such
five-Business-Day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least 15
days).

 

SECTION 7.1.6. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:

 

53

--------------------------------------------------------------------------------


 

(a)       generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;

 

(b)      apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

 

(c)       in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorizes the Administrative Agent and each Lender
Party to appear in any court conducting any relevant proceeding during such
30-day period to preserve, protect and defend their respective rights under the
Loan Documents;

 

(d)      permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender Party to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or

 

(e)       take any corporate action authorizing, or in furtherance of, any of
the foregoing.

 

SECTION 7.1.7. [Intentionally omitted].

 

SECTION 7.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 7.1.6 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Advances and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, provided that the foregoing shall not relieve any
Lender of its obligation to make Advances pursuant to Section 2.2(b) or
Section 2.3(c).

 

SECTION 7.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 7.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all of the
outstanding principal amount of the Advances and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Advances and other Obligations shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate,
provided that the foregoing shall not relieve any Lender of its obligation to
make Advances pursuant to Section 2.2(b) or Section 2.3(c).

 

54

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

SECTION 8.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 8.1 shall constitute a “Prepayment Event”.

 

SECTION 8.1.1. Change of Control.  There occurs any Change of Control.

 

SECTION 8.1.2. Intentionally omitted.SECTION 8.1.3. Unenforceability.  Any Loan
Document shall cease to be the legally valid, binding and enforceable obligation
of the Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in  the opinion of the Borrower’s
counsel delivered pursuant to Section 4.1(c)(i) or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by any Lender Party.

 

SECTION 8.1.4. Approvals.  Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

 

SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4.

 

SECTION 8.1.6. Judgments.  Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

(a)                               enforcement proceedings in respect of any
material assets of the Borrower or such Principal Subsidiary shall have been
commenced by any creditor upon such judgment or order and shall not have been
stayed or enjoined within five Business Days after the commencement of such
enforcement proceedings; or

 

(b)                              there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

 

SECTION 8.2. Mandatory Prepayment.  If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated), provided that the foregoing shall not relieve any Lender of its
obligation to make Advances pursuant to Section 2.2(b) or Section 2.3(c).

 

55

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

 

SECTION 9.1.1. Actions in Respect of the Letters of Credit.  If any Commitment
Termination Event shall have occurred and be continuing, the Administrative
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section 7.3
or 8.2 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding or
(b) make such other arrangements in respect of the outstanding Letters of Credit
as shall be acceptable to the Required Lenders and not more disadvantageous to
the Borrower than clause (a); provided, however, that if any Event of Default
described in clauses (b) through (d) of Section 7.1.6 shall occur with respect
to the Borrower, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the
Administrative Agent for the account of the Lender Parties without notice to or
demand upon the Borrower, which are expressly waived by the Borrower, to be held
in the L/C Cash Collateral Account.  If at any time a Commitment Termination
Event is continuing the Administrative Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit, to the extent funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law.  After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Collateral Account shall be returned to the Borrower.

 

ARTICLE X

 

THE AGENTS

 

SECTION 10.1. Actions.  Each of the Lender Parties hereby irrevocably appoints
Nordea to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lender
Parties, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

SECTION 10.2. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender Party and may exercise the same as though it were not
the Administrative Agent, and the term “Lender Party” or “Lender

 

56

--------------------------------------------------------------------------------


 

Parties” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender Parties.

 

SECTION 10.3. Lender Indemnification.  (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent (to the extent not reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document or any action taken or omitted
by the Administrative Agent under this Agreement, the Notes or any other Loan
Document; provided that no Lender shall be liable for the payment of any portion
of such claims, damages, losses, liabilities and expenses which have resulted
from the Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.

 

(b)                              Each Lender hereby severally indemnifies the
Issuing Banks (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all claims, damages, losses,
liabilities and expenses of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any such Issuing Bank in any way relating
to or arising out of the Loan Documents or any action taken or omitted by such
Issuing Bank hereunder or in connection herewith; provided, however, that no
Lender (in such capacity) shall be liable for any portion of such claims,
damages, losses, liabilities and expenses resulting from such Issuing Bank’s
gross negligence or willful misconduct.

 

(c)                               The failure of any Lender to reimburse the
Administrative Agent or any Issuing Bank promptly upon demand for its Ratable
Share of any amount required to be paid by the Lenders to the Administrative
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Administrative Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent or any Issuing Bank
for such other Lender’s Ratable Share of such amount.  Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 10.3 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.  Each of the Administrative Agent and each Issuing Bank
agrees to promptly return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 10.3 that are subsequently reimbursed by the
Borrower.

 

SECTION 10.4. Exculpation.  (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

57

--------------------------------------------------------------------------------


 

(i)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or Prepayment
Event has occurred and is continuing;

 

(ii)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(iii)                          shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                              The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
7.3), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower, a Lender Party or an Issuing Bank.

 

(c)                               The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 10.5. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Advance, or the
Issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the Issuance of such Letter of Credit.  The Administrative

 

58

--------------------------------------------------------------------------------


 

Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  Nothing in this Section 10.5 shall
limit the exclusion for gross negligence or willful misconduct referred to in
Section 10.3.

 

SECTION 10.6. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents, provided,
however, that the foregoing release of the Administrative Agent shall not apply
with respect to negligence or misconduct of any Affiliates, directors, officers
or employees of the Administrative Agent.

 

SECTION 10.7. Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give notice of its resignation to the Lender Parties and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a commercial banking institution having a combined capital and
surplus of at least $500,000,000 (or the equivalent in other currencies).  If no
such successor shall have been so appointed by the Required Lenders with the
consent of the Borrower and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lender Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to the
consent of such proposed successor Administrative Agent to such appointment. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)                              Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders (determined after giving effect to
Section 11.1) may by notice to the Borrower and such Person remove such Person
as Administrative Agent and, with the consent of the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

(c)  With effect from the Resignation Effective Date (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed

 

59

--------------------------------------------------------------------------------


 

Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 11.3 and 11.4 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

SECTION 10.8. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender Party acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.9. No Other Duties.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, a Swing Line Bank or an Issuing Bank hereunder.

 

SECTION 10.10. Copies, etc.  The Administrative Agent shall give prompt notice
to each Lender Party of each notice or request required or permitted to be given
to the Administrative Agent by the Borrower pursuant to the terms of this
Agreement (unless concurrently delivered to the Lender Parties by the
Borrower).  The Administrative Agent will distribute to each Lender Party each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lender Parties by the Administrative Agent in accordance
with the terms of this Agreement.

 

SECTION 10.11. Agency Fee.  The Borrower agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.

 

SECTION 10.12. Lender ERISA Matters.  Each Lender represents and warrants as of
the date hereof to the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower, that such Lender is not and will not be (i) an employee benefit
plan subject to Title I of ERISA, (ii) a plan or account subject to Section 4975
of the Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code that is using “plan assets” of any
such plans or accounts to fund or hold Loans or perform its obligations under
this Agreement; or (iv) a “governmental plan” within the meaning of ERISA.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.   Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment,

 

60

--------------------------------------------------------------------------------


 

modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided that no such amendment, modification or waiver which
would:

 

(a)                               modify any requirement hereunder that any
particular action be taken by all the Lenders or by the Required Lenders shall
be effective unless consented to by each Lender;

 

(b)                              modify this Section 11.1 or change the
definition of “Required Lenders” shall be made without the consent of each
Lender;

 

(c)                               increase the Commitment(s) of any Lender,
reduce any fees described in Section 2.4 payable to any Lender or extend the
Termination Date with respect to any Lender shall be made without the consent of
such Lender;

 

(d)                              extend the due date for, or reduce the amount
of, any scheduled repayment or prepayment of principal of or interest on any
Advance or fees (or reduce the principal amount of or rate of interest on any
Advance) applicable to any Lender shall be made without the consent of such
Lender;

 

(e)                               extend the termination date of a Letter of
Credit beyond the latest Termination Date without the consent of each Lender
whose Revolving Credit Commitment expires on such Termination Date;.

 

(f)                                affect adversely the interests, rights or
obligations of the Administrative Agent in its capacity as such shall be made
without consent of the Administrative Agent;

 

(g)                               affect adversely the interests, rights or
obligations of the Swing Line Bank in its capacity as such shall be made without
consent of the Swing Line Bank; or

 

(h)                              affect adversely the interests, rights or
obligations of any Issuing Bank in its capacity as such shall be made without
consent of such Issuing Bank.

 

No failure or delay on the part of the Administrative Agent or any Lender Party
in exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
Party under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

If any Lender Party is a Non-Consenting Lender, the Borrower shall be entitled
at any time to replace such Lender Party with another financial institution
willing to take such assignment and reasonably acceptable to the Administrative
Agent, the Swing Line Bank and each Issuing Bank; provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender Party under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender Party under this Agreement, (ii) such assignment shall not
conflict with applicable law and (iii) no Non-Consenting Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Non-Consenting Lender shall have
received one or more payments from either the Borrower or

 

61

--------------------------------------------------------------------------------


 

one or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Non-Consenting
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Non-Consenting Lender
under this Agreement.

 

SECTION 11.2. Notices.  (a)             All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile or by electronic mail and addressed,
delivered or transmitted to such party at its address, or facsimile number, or
e-mail address in the case of the Borrower and the Administrative Agent, set
forth below its signature hereto and, in the case of each Lender, set forth in
its Administrative Questionnaire, or at such other address, or facsimile number,
or e-mail address as may be designated by such party in a notice to the other
parties; provided that notices, information, documents and other materials that
the Borrower is required to deliver hereunder may be delivered to the
Administrative Agent and the Lender Parties as specified in Section 11.2(b). 
Any notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received.

 

(b)                              So long as Nordea is the Administrative Agent,
the Borrower may provide to the Administrative Agent all information, documents
and other materials that it furnishes to the Administrative Agent hereunder or
any other Loan Document (and any guaranties, security agreements and other
agreements relating thereto), including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other materials, but excluding any such communication that (i) relates to a
request for a new, or a conversion of an existing Borrowing or other extension
of credit (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default, Event of Default or Prepayment Event or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or any Borrowing or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
DLNY-NY-CADLOAN@nordea.com; provided that any Communication requested pursuant
to Section 6.1.1(g) shall be in a format acceptable to the Borrower and the
Administrative Agent.

 

(1)                              The Borrower agrees that the Administrative
Agent may make such items included in the Communications as the Borrower may
specifically agree available to the Lender Parties by posting such notices, at
the option of the Borrower, on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).  Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

 

(2)                              The Administrative Agent agrees that the
receipt of Communications by the Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of such

 

62

--------------------------------------------------------------------------------


 

Communications to the Administrative Agent for purposes hereunder and any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto).

 

(c)                               Each Lender Party agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
Communications to such Lender Party for purposes of this Agreement.  Each Lender
Party agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) of such Lender Party’s e-mail address to which a
Notice may be sent by electronic transmission on or before the date such Lender
Party becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender Party) and (ii) that any Notice may be sent to such e-mail
address.

 

(d)                              Patriot Act.  Each Lender Party hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”)), that it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender Party to identify the Borrower in
accordance with the Act.

 

SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable and documented out-of-pocket expenses of the
Administrative Agent (including the reasonable and documented fees and
out-of-pocket expenses of one counsel to the Administrative Agent and the Lender
Parties; it being understood that the foregoing shall be limited to the
reasonable fees and expenses of Shearman & Sterling LLP) in connection with the
preparation, execution and delivery of, and any amendments, waivers, consents,
supplements or other modifications to, this Agreement or any other Loan
Document.  The Borrower further agrees to pay, and to save the Administrative
Agent and the Lender Parties harmless from all liability for, any stamp,
recording, documentary or other similar taxes which may be payable in connection
with the execution or delivery of this Agreement, the borrowings hereunder, or
the issuance of the Notes or any other Loan Documents.  The Borrower also agrees
to reimburse the Administrative Agent and each Lender Party upon demand for all
reasonable and documented out-of-pocket expenses (including reasonable and
documented attorneys’ fees and legal expenses) incurred by the Administrative
Agent or such Lender Party in connection with (x) the negotiation of any
restructuring or “work-out”, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.

 

SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender Party and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Administrative Agent, each
Lender Party and each of their respective Affiliates and their respective
officers, advisors, directors, employees, partners and controlling persons
(collectively, the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement, the
Notes or the other Loan Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Advances
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or the material breach by such
Indemnified Party of its obligations under this Agreement or any other Loan
Document.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an

 

63

--------------------------------------------------------------------------------


 

Indemnified Party or any other person or an Indemnified Party is otherwise a
party thereto.  Each Indemnified Party shall (a) furnish the Borrower with
prompt notice of any action, suit or other claim covered by this Section 11.4,
(b) not agree to any settlement or compromise of any such action, suit or claim
without the Borrower’s prior consent, (c) shall cooperate fully in the
Borrower’s defense of any such action, suit or other claim (provided, that the
Borrower shall reimburse such Indemnified Party for its reasonable out-of-pocket
expenses incurred pursuant hereto) and (d) at the Borrower’s request, permit the
Borrower to assume control of the defense of any such claim, other than
regulatory, supervisory or similar investigations, provided that (i) the
Borrower acknowledges in writing its obligations to indemnify the Indemnified
Party in accordance with the terms herein in connection with such claims,
(ii) the Borrower shall keep the Indemnified Party fully informed with respect
to the conduct of the defense of such claim, (iii) the Borrower shall consult in
good faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such Persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (1) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (2) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

SECTION 11.5. Survival.  The obligations of the Borrower under Sections 3.3,
3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the Lender Parties
under Section 10.3, shall in each case survive any termination of this
Agreement, the payment in full of all Obligations and the termination of all
Commitments.  The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 

64

--------------------------------------------------------------------------------


 

SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.  This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower and each Lender Party (or notice
thereof satisfactory to the Administrative Agent and the Borrower) shall have
been received by the Administrative Agent and the Borrower (or, in the case of
any Lender Party, receipt of signature pages transmitted by facsimile) and
notice thereof shall have been given by the Administrative Agent to the Borrower
and each Lender Party.

 

SECTION 11.9. Governing Law; Entire Agreement.  THIS AGREEMENT AND THE NOTES
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS
THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION .  This
Agreement, the Notes and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 

(a)                               except to the extent permitted under
Section 6.2.6, the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and

 

(b)                              the rights of sale, assignment and transfer of
the Lender Parties are subject to Section 11.11.

 

SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances.  Each Lender Party may assign, or sell participations in, its Advances
and Commitment(s) to one or more other Persons in accordance with this
Section 11.11.

 

SECTION 11.11.1. Assignments.  Any Lender Party may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(a)                               Minimum Amounts.

 

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender Party’s Commitments and/or the Advances at the time owing to it or in the
case of an assignment to a Lender Party or an Affiliate of a Lender Party, no
minimum amount need be assigned; and

 

65

--------------------------------------------------------------------------------


 

(ii) in any case not described in paragraph (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender Party
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date) shall not be less than $25,000,000, unless each of the
Administrative Agent and, so long as no Event of Default under Sections 7.1.1,
7.1.4(a) or 7.1.6 has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(b)                              Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender Party’s rights and obligations under this Agreement with respect to the
Advance or the Commitments assigned.

 

(c)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(ii) of this Section and, in addition:

 

(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) no Event of Default under Sections 7.1.1,
7.1.4(a) or 7.1.6 has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender Party, an Affiliate of a Lender Party or
to any Federal Reserve Bank as collateral security pursuant to Regulation A of
the F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided, further that in the case of an assignment to a Lender Party
or an Affiliate of a Lender Party, so long as no Event of Default or a
Prepayment Event has occurred and is continuing at the time of such assignment,
such assignment shall be made in consultation with the Borrower;

 

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Commitments if such assignment is to a Person that is not (i) a Lender
Party with, prior to the effectiveness of the assignment, a Commitment in
respect of Revolving Credit Commitments, the Letter of Credit Facility or the
Swing Line Facility or (ii) an Affiliate of such Lender Party, unless such
assignment is to any Federal Reserve Bank or, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed), to any central governmental
authority as collateral security pursuant to Regulation A of the F.R.S. Board
and any Operating Circular issued by such Federal Reserve Bank; and

 

(iii) the consent of each Issuing Bank and the Swing Line Bank (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of Revolving Credit Commitments unless such assignment is to an
Affiliate of a Lender Party or any Federal Reserve Bank or, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any
central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.

 

(d)                              Lender Assignment Agreement.  The parties to
each assignment shall execute and deliver to the Administrative Agent a Lender
Assignment Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, no processing and recordation fee shall be required upon any
assignment to an Affiliate of a Lender Party or any

 

66

--------------------------------------------------------------------------------


 

Federal Reserve Bank or, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), to any central governmental authority as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank.  The assignee, if it is
not a Lender Party, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(e)                               Acceptable Lender.  Except for assignments to
any Federal Reserve Bank or, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), to any central governmental authority as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank, no assignment shall be
made to any Person that is not an Acceptable Lender.

 

(f)                                No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (f).

 

(g)                               No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(h)                              Certain Pledges.  Notwithstanding anything to
the contrary contained herein, any Lender Party may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), to any central governmental authority; provided that no
such pledge or assignment shall release such Lender Party from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
Party as a party hereto.

 

(i)                                  Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swing
Line Bank and each other Lender Party hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full Ratable Share of all Advances
and participations in Letters of Credit and Swing Line Advances in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender Party under this Agreement, and the
assigning Lender Party thereunder shall, to the extent of the interest assigned
by such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender Party’s rights and obligations under

 

67

--------------------------------------------------------------------------------


 

this Agreement, such Lender Party shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9,
10.2, 11.3, 11.4  and 11.16 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender Party’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender Party of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender Party of a participation in such
rights and obligations in accordance with Section 11.11.2.  Notwithstanding the
foregoing, in no event shall the Borrower be required to pay to any assignee any
amount under Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount
which it would have been required to pay at the time of the relevant assignment
had no such assignment been made.

 

SECTION 11.11.2. Participations.  Any Lender Party may at any time sell to one
or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Advances, its Commitment,
or other interests of such Lender Party hereunder without the consent of the
Borrower, the Administrative Agent, the Issuing Bank or Swing Line Bank;
provided that:

 

(a)                               no participation contemplated in this
Section 11.11.2 shall relieve such Lender Party from its Commitment(s) or its
other obligations hereunder;

 

(b)                              such Lender Party shall remain solely
responsible for the performance of its Commitment(s) and such other obligations;

 

(c)                               the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement and each of
the other Loan Documents;

 

(d)      no Participant, unless such Participant is an Affiliate of such Lender
Party, shall be entitled to require such Lender Party to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender Party may agree with any Participant that such Lender Party will not,
without such Participant’s consent, take any actions of the type described in
clause (c) or (d) of Section 11.1;

 

(e)       the Borrower shall not be required to pay any amount under Sections
3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it would have
been required to pay had no participating interest been sold; and

 

(f)        each Lender Party that sells a participation under this
Section 11.11.2 shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest on) each of the
Participant’s interest in the Lender Party’s Advances, Commitments or other
interests hereunder (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
may treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender Party.

 

SECTION 11.11.3. Register.  The Administrative Agent, acting as agent for the
Borrower, shall maintain at its address referred to in Section 11.2 a copy of
each Added Lender

 

68

--------------------------------------------------------------------------------


 

Agreement and each Lender Assignment Agreement delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lender
Parties and the Commitment(s) of, and principal amount of the Advances owing to,
each Lender Party from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lender Parties may
treat each Person whose name is recorded in the Register as a Lender Party
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender Party at any reasonable time and
from time to time upon reasonable prior notice.

 

SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent or any Lender Party from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13. Forum Selection and Consent to Jurisdiction.  (a) EACH OF THE
PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.  TO THE EXTENT THAT THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY LENDER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN

 

69

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

SECTION 11.14. Process Agent.  If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the latest Termination Date then in effect.

 

SECTION 11.15. Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Nordea’s principal office in New
York at 11:00 A.M. (New York time) on the Business Day preceding that on which
final judgment is given.

 

(b)                              If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in a Committed Currency
into Dollars, the parties agree to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Nordea’s principal office in New York at 11:00
A.M. (New York time) on the Business Day preceding that on which final judgment
is given.

 

(c)                               The obligation of the Borrower in respect of
any sum due from it in any currency (the “Primary Currency”) to any Lender Party
or the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender Party or the Administrative Agent (as the case
may be), of any sum adjudged to be so due in such other currency, such Lender
Party or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender Party or the Administrative Agent (as the
case may be) in the applicable Primary Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender Party or the Administrative Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender Party or the Administrative Agent (as the case may be) in
the applicable Primary Currency, such Lender Party or the Administrative Agent
(as the case may be) agrees to remit to the Borrower such excess.

 

SECTION 11.16. No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by such Issuing Bank’s
willful misconduct or gross negligence.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in

 

70

--------------------------------------------------------------------------------


 

order, without responsibility for further investigation, regardless of any
notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

 

SECTION 11.17. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE LENDER
PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.

 

SECTION 11.18. Confidentiality.  Each of the Administrative Agent and the Lender
Parties agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or actual
or prospective counterparty to any swap or derivative transaction relating to
the Borrower; (g) with the consent of the Borrower; or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the LIBO Rate supplied by each Reference Lender pursuant to
or in connection with this Agreement and (ii) that it has developed procedures
to ensure that such rates are not submitted by the Reference Lenders to, or
shared with, any individual who is formally designated as being involved in the
ICE LIBOR submission process; provided that such rates may be shared with the
Borrower and any of its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this
paragraph as if it were the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

SECTION 11.19. No Fiduciary Relationship.  The Borrower acknowledges that the
Lender Parties have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between each Lender Party and the Borrower is
solely that of creditor and debtor.  This Agreement and the other Loan Documents
do not create a joint venture among the parties hereto.  The Borrower
acknowledges that the Arrangers and each Lender Party may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
Affiliates.

 

SECTION 11.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

72

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ROYAL CARIBBEAN CRUISES LTD.

CREDIT AGREEMENT

 

Name of Lender

Revolving Credit
Commitment

Swing Line
Sublimit
Commitment

Letter of Credit
Sublimit
Commitment

Effective Date
Outstanding
Advances

Citibank, N.A.

$70,750,000.00

 

 

 

Nordea Bank AB (publ), New York Branch

$70,750,000.00

$150,000,000.00

$175,000,000.00

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$70,750,000.00

 

 

 

DNB Capital LLC

$70,750,000.00

 

 

 

Fifth Third Bank

$70,750,000.00

 

 

 

HSBC Bank USA, N.A.

$70,750,000.00

 

 

 

Bank of America, N.A.

$70,750,000.00

 

 

 

Mizuho Bank, Ltd.

$70,750,000.00

 

 

 

SunTrust Bank

$70,750,000.00

 

 

 

The Bank of Nova Scotia

$70,750,000.00

 

 

 

BNP Paribas

$46,000,000.00

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

$46,000,000.00

 

 

 

JPMorgan Chase Bank, N.A.

$46,000,000.00

 

 

 

Skandinaviska Enskilda Banken AB (publ)

$46,000,000.00

 

 

 

Sumitomo Mitsui Banking Corporation

$46,000,000.00

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$30,500,000.00

 

 

 

Société Générale

$30,500,000.00

 

 

 

Banco Santander, S.A.

$30,500,000.00

 

 

 

U.S. Bank N.A.

$30,500,000.00

 

 

 

Wells Fargo Bank, N.A.

$30,500,000.00

 

 

 

Goldman Sachs Bank USA

$15,000,000.00

 

 

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

$15,000,000.00

 

 

 

Morgan Stanley Bank, N.A.

$15,000,000.00

 

 

 

PNC Bank, National Association

$15,000,000.00

 

 

 

Total:

$1,150,000,000.00

$150,000,000.00

$175,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II1

 

DISCLOSURE SCHEDULE

 

Item 5.9 (b):  Vessels

 

Vessel

Owner

Flag

Sovereign

RCL Sovereign LLC

Malta

Empress of the Seas

Nordic Empress Shipping Inc.

Bahamas

Monarch

RCL Monarch LLC

Malta

Majesty of the Seas

Majesty of the Seas Inc.

Bahamas

Grandeur of the Seas

Grandeur of the Seas Inc.

Bahamas

Rhapsody of the Seas

Rhapsody of the Seas Inc.

Bahamas

Enchantment of the Seas

Enchantment of the Seas Inc.

Bahamas

Vision of the Seas

Vision of the Seas Inc.

Bahamas

Voyager of the Seas

Voyager of the Seas Inc.

Bahamas

Horizon

RCL Horizon LLC

Malta

Zenith

RCL Zenith LLC

Malta

Mariner of the Seas

Mariner of the Seas Inc.

Bahamas

Celebrity Millennium

Millennium Inc.

Malta

Explorer of the Seas

Explorer of the Seas Inc.

Bahamas

Celebrity Infinity

Infinity Inc.

Malta

Radiance of the Seas

Radiance of the Seas Inc.

Bahamas

Celebrity Summit

Summit Inc.

Malta

Adventure of the Seas

Adventure of the Seas Inc.

Bahamas

Navigator of the Seas

Navigator of the Seas Inc.

Bahamas

Celebrity Constellation

Constellation Inc.

Malta

Serenade of the Seas

Serenade of the Seas Inc.

Bahamas

Jewel of the Seas

Jewel of the Seas Inc.

Bahamas

Celebrity Xpedition

Islas Galapagos Turismo y Vapores CA

Ecuador

Freedom of the Seas

Freedom of the Seas Inc.

Bahamas

Azamara Journey

Azamara Journey Inc.

Malta

Azamara Quest

Azamara Quest Inc.

Malta

Liberty of the Seas

Liberty of the Seas Inc.

Bahamas

 

--------------------------------------------------------------------------------

1  To be updated.

 

--------------------------------------------------------------------------------


 

Vessel

Owner

Flag

Independence of the Seas

Independence of the Seas Inc.

Bahamas

Celebrity Solstice

Celebrity Solstice Inc.

Malta

Celebrity Equinox

Celebrity Equinox Inc.

Malta

Oasis of the Seas

Oasis of the Seas Inc.

Bahamas

Celebrity Eclipse

Celebrity Eclipse Inc.

Malta

Allure of the Seas

Allure of the Seas Inc.

Bahamas

Celebrity Silhouette

Celebrity Silhouette Inc.

Malta

Celebrity Reflection

Celebrity Reflection Inc.

Malta

Quantum of the Seas

Quantum of the Seas Inc.

Bahamas

Brilliance of the Seas

Brilliance of the Seas Shipping Inc.

Bahamas

Anthem of the Seas

Anthem of the Seas Inc.

Bahamas

Celebrity Xperience

Oceanadventures S.A.

Ecuador

Celebrity Xploration

Oceanadventures S.A.

Ecuador

Ovation of the Seas

Ovation of the Seas Inc.

Bahamas

Harmony of the Seas

Harmony of the Seas Inc.

Bahamas

 

 

Item 5.10:  Existing Principal Subsidiaries

 

Name of the Subsidiary

Jurisdiction of
Organization

Jewel of the Seas Inc.

Liberia

Majesty of the Seas Inc.

Liberia

Grandeur of the Seas Inc.

Liberia

Enchantment of the Seas Inc.

Liberia

Rhapsody of the Seas Inc.

Liberia

Vision of the Seas Inc.

Liberia

Voyager of the Seas Inc.

Liberia

Explorer of the Seas Inc.

Liberia

Radiance of the Seas Inc.

Liberia

Adventure of the Seas Inc.

Liberia

Navigator of the Seas Inc.

Liberia

Serenade of the Seas Inc.

Liberia

Mariner of the Seas Inc.

Liberia

Millennium Inc.

Liberia

 

2

--------------------------------------------------------------------------------


 

Name of the Subsidiary

Jurisdiction of
Organization

Infinity Inc.

Liberia

Summit Inc.

Liberia

Constellation Inc.

Liberia

Islas Galápagos Turismo y Vapores C.A.

Ecuador

Freedom of the Seas Inc.

Liberia

Azamara Journey Inc.

Liberia

Azamara Quest Inc.

Liberia

RCL Zenith LLC

Liberia

Nordic Empress Shipping Inc.

Liberia

Liberty of the Seas Inc.

Liberia

Independence of the Seas Inc.

Liberia

Celebrity Solstice Inc.

Liberia

Oasis of the Seas Inc.

Liberia

Celebrity Eclipse Inc.

Liberia

Celebrity Equinox Inc.

Liberia

RCL Horizon LLC

Liberia

RCL Sovereign LLC

Liberia

Allure of the Seas Inc.

Liberia

Celebrity Silhouette Inc.

Liberia

Celebrity Reflection Inc.

Liberia

RCL Monarch LLC

Liberia

Quantum of the Seas Inc.

Liberia

Brilliance of the Seas Shipping Inc.

Liberia

Anthem of the Seas Inc.

Liberia

Oceanadventures S.A.

Ecuador

Ovation of the Seas Inc.

Liberia

Harmony of the Seas Inc.

Liberia

 

3

--------------------------------------------------------------------------------